Exhibit 10.01

 

 

 

5-YEAR REVOLVING CREDIT AGREEMENT

dated as of December 10, 2007

among

NUSTAR LOGISTICS, L.P.

NUSTAR ENERGY L.P.

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

SUNTRUST BANK,

as Syndication Agent

and

BARCLAYS BANK PLC,

MIZUHO CORPORATE BANK LTD.,

as Co-Documentation Agents

J.P. MORGAN SECURITIES INC.,

as Sole Bookrunner

and

J.P. MORGAN SECURITIES INC. and SUNTRUST ROBINSON HUMPHREY, A

DIVISION OF SUNTRUST CAPITAL MARKETS, INC.,

as Co-Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I

Definitions

Section 1.01

  Defined Terms    1

Section 1.02

  Classification of Loans and Borrowings    23

Section 1.03

  Terms Generally    23

Section 1.04

  Accounting Terms; GAAP    24 ARTICLE II The Credits

Section 2.01

  Commitments    24

Section 2.02

  Loans and Borrowings    24

Section 2.03

  Requests for Revolving Borrowings    25

Section 2.04

  Competitive Bid Procedure.    26

Section 2.05

  Swingline Loans.    28

Section 2.06

  Letters of Credit.    29

Section 2.07

  Funding of Borrowings    34

Section 2.08

  Interest Elections    35

Section 2.09

  Termination and Reduction of Commitments    36

Section 2.10

  Repayment of Loans; Evidence of Debt    37

Section 2.11

  Prepayment of Loans    38

Section 2.12

  Fees    39

Section 2.13

  Interest    40

Section 2.14

  Alternate Rate of Interest    41

Section 2.15

  Increased Costs    42

Section 2.16

  Break Funding Payments    43

Section 2.17

  Taxes    43

Section 2.18

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs    44

Section 2.19

  Mitigation Obligations; Replacement of Lenders    46

Section 2.20

  Procedures Regarding Increases to the Commitments    47

Section 2.21

  Extension of Maturity Date.    49

Section 2.22

  Dollar Equivalent Determinations.    50

Section 2.23

  Currency Conversion    50 ARTICLE III Representations and Warranties

Section 3.01

  Organization; Powers    51

Section 3.02

  Authorization; Enforceability    51

Section 3.03

  Governmental Approvals; No Conflicts    51

Section 3.04

  Financial Condition; No Material Adverse Change    52

Section 3.05

  Properties    52

Section 3.06

  Litigation and Environmental Matters    52

Section 3.07

  Compliance with Laws and Agreements    53

Section 3.08

  Investment Company Status    53

 



--------------------------------------------------------------------------------

Section 3.09   Taxes    53 Section 3.10   ERISA    53 Section 3.11   Disclosure
   53 Section 3.12   Subsidiaries    54 ARTICLE IV Conditions Section 4.01  
Effective Date    54 Section 4.02   Each Credit Event    55 ARTICLE V
Affirmative Covenants Section 5.01   Financial Statements and Other Information
   56 Section 5.02   Notices of Material Events    58 Section 5.03   Existence;
Conduct of Business    59 Section 5.04   Payment of Obligations    59
Section 5.05   Maintenance of Properties; Insurance    60 Section 5.06   Books
and Records; Inspection Rights    60 Section 5.07   Compliance with Laws    60
Section 5.08   Use of Proceeds and Letters of Credit    60 Section 5.09  
Environmental Laws    60 Section 5.10   Unrestricted Subsidiaries.    61
Section 5.11   Subsidiary Guaranty    61 ARTICLE VI Negative Covenants
Section 6.01   Indebtedness    61 Section 6.02   Liens    62 Section 6.03  
Fundamental Changes    63 Section 6.04   Investments, Loans, Advances,
Guarantees and Acquisitions    63 Section 6.05   Swap Agreements    64
Section 6.06   Restricted Payments    65 Section 6.07   Transactions with
Affiliates    65 Section 6.08   Restrictive Agreements    65 Section 6.09  
Limitation on Modifications of Other Agreements    66 Section 6.10   Designation
and Conversion of Restricted and Unrestricted Subsidiaries; Debt of Unrestricted
Subsidiaries.    66 Section 6.11   Financial Condition Covenant    67 ARTICLE
VII Events of Default ARTICLE VIII MLP Guarantee Section 8.01   MLP Guarantee.
   70 Section 8.02   Subrogation    71 Section 8.03   Amendments, etc. with
respect to the Borrower Obligations    71 Section 8.04   Guarantee Absolute and
Unconditional    71



--------------------------------------------------------------------------------

Section 8.05   Reinstatement    72 Section 8.06   Payments    73 ARTICLE IX The
Administrative Agent ARTICLE X Miscellaneous Section 10.01   Notices.    75
Section 10.02   Waivers; Amendments    76 Section 10.03   Expenses; Indemnity;
Damage Waiver    77 Section 10.04   Successors and Assigns.    78 Section 10.05
  Survival    81 Section 10.06   Counterparts; Integration; Effectiveness    81
Section 10.07   Severability    82 Section 10.08   Right of Setoff    82 Section
10.09   Governing Law; Jurisdiction; Consent to Service of Process    82 Section
10.10   WAIVER OF JURY TRIAL    83 Section 10.11   Headings    83 Section 10.12
  Confidentiality    83 Section 10.13   Interest Rate Limitation    84 Section
10.14   Limitation of Liability    84 Section 10.15   USA PATRIOT Act    84

SCHEDULES:

Schedule 2.01 – Commitments

Schedule 2.06 – Existing Letters of Credit

Schedule 3.06 – Disclosed Matters

Schedule 3.12 – Subsidiaries

Schedule 6.01 – Existing Indebtedness

Schedule 6.04 – Existing Investments

Schedule 6.07 – Affiliate Agreements

Schedule 6.08 – Existing Restrictions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Opinion of the Borrower’s and the MLP’s Counsel

Exhibit C-1 – Form of Initial Notice of Commitment Increase

Exhibit C-2 – Form of Notice of Confirmation of Commitment Increase

Exhibit D – Form of Subsidiary Guarantee Agreement



--------------------------------------------------------------------------------

5-YEAR REVOLVING CREDIT AGREEMENT dated as of December 10, 2007 among NUSTAR
LOGISTICS, L.P., a Delaware limited partnership, NUSTAR ENERGY L.P., a Delaware
limited partnership, the LENDERS party hereto, JP MORGAN CHASE BANK, N.A., as
Administrative Agent, SUNTRUST BANK, as Syndication Agent, and BARCLAYS BANK
PLC, MIZUHO CORPORATE BANK LTD. and ROYAL BANK OF CANADA, as Co-Documentation
Agents.

The parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., together with its
Affiliates, in its capacity as administrative agent for the Lenders hereunder.
It is understood and agreed that matters concerning Loans and Letters of Credit
denominated in Euros may be administered by J. P. Morgan Europe Limited and
therefore all notices concerning such Loans and Letters of Credit will be
required to be given at the London funding office set forth in Section 10.01.

“Administrative Agent’s Account” means (a) in the case of Loans and Letters of
Credit denominated in Dollars, the account of the Administrative Agent as
designated in writing from time to time by the Administrative Agent to the
Borrower and the Lenders for such purpose, and (b) in the case of Loans and
Letters of Credit denominated in Euros, the account of the Administrative Agent
maintained by the Administrative Agent at its office at 125 London Wall, London
EC2Y 5AJ, Account No. DE93501108006001600037, or such other account of the
Administrative Agent as is designated in writing from time to time by the
Administrative Agent to the Borrower and the Lenders for such purpose.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this 5-Year Revolving Credit Agreement, as the same may be
amended, modified, supplemented or restated from time to time in accordance
herewith.

 



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the higher
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Revolving Loan, or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurocurrency Spread” or “Facility Fee Rate”, as
the case may be, based upon the ratings by Moody’s and/or S&P, respectively,
applicable on such date to the Index Debt:

 

Index Debt Ratings:

   ABR Spread     Eurocurrency Spread     Facility Fee Rate  

Tier 1 Greater than BBB or Baa2

   0.00 %   0.270 %   0.080 %

Tier 2 BBB or Baa2

   0.00 %   0.400 %   0.100 %

Tier 3 BBB- or Baa3

   0.000 %   0.500 %   0.125 %

Tier 4 BB+ or Ba1

   0.000 %   0.575 %   0.175 %

Tier 5 Less than BB+ or Ba1

   0.000 %   0.700 %   0.200 %

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (after having established such a rating and
other than by reason of the circumstances referred to in the last sentence of
this definition), then such rating agency shall be deemed to have established a
rating in Tier 5; (ii) if both Moody’s and S&P have established a rating for the
Index Debt and such ratings established or deemed to have been established by
Moody’s and S&P shall fall within different Tiers, then (a) so long as either or
both such ratings are Investment Grade or better, the Applicable Rate shall be
based on the higher of the two ratings, unless one of the two ratings is two or
more Tiers lower than the other, in which case the Applicable Rate shall be
determined by reference to the Tier next below that of the higher of the two
ratings; and (b) so long as both such ratings are below Investment Grade, the
Applicable Rate shall be based on the lower of the two ratings, unless one of
the two ratings is two or more Tiers lower than the other, in which case the
Applicable Rate shall be determined by reference to the Tier next above that of
the lower of the two ratings and (iii) if the ratings established or deemed to
have been established by Moody’s and S&P for the Index Debt shall be changed

 

2



--------------------------------------------------------------------------------

(other than as a result of a change in the rating system of Moody’s or S&P),
such change shall be effective as of the date on which it is first announced by
the applicable rating agency, irrespective of when notice of such change shall
have been furnished by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 5.01 or otherwise. Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

“Approved Fund” has the meaning assigned to such term in Section 10.04.

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in Dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any ERISA Affiliate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

3



--------------------------------------------------------------------------------

“Borrower” means NuStar Logistics, L.P., a Delaware limited partnership.

“Borrower Obligations” means the collective reference to all amounts owing by
the Borrower and its Subsidiaries pursuant to this Agreement and the other Loan
Documents, including, without limitation, the unpaid principal of and interest
on the Loans and LC Disbursements and all other obligations and liabilities of
the Borrower (including, without limitation, interest accruing at the then
applicable rate provided in this Agreement after the maturity of the Loans and
LC Disbursements and interest accruing at the then applicable rate provided in
this Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to the Guaranteed Creditors, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with the
Loan Documents, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Guaranteed Creditors
that are required to be paid by the Borrower pursuant to the terms of any of the
foregoing agreements).

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect or (c) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that (i) with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurocurrency Borrowings
denominated in (a) Dollars, such day is also a day for trading by and between
banks in Dollar deposits in the London interbank market and (b) Euros, such day
is also a day on which banks in London are open for general banking business,
including dealings in foreign currency and exchange, and on which the TARGET
payment system is open for the settlement of payments in Euros.

“Calculation Date” means (a) each day as the Administrative Agent shall from
time to time designate in its sole discretion as a “Calculation Date” and
(b) each Extension Effective Date.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Change in Control” means any of the following events:

(a) 100% (and not less than 100%) of the issued and outstanding Equity Interest
of the general partner(s) of the Borrower shall cease to be owned, directly or
indirectly, or the Borrower shall cease to be Controlled, by the MLP; or

(b) 100% (and not less than 100%) of the limited partnership interests of the
Borrower shall cease to be owned in the aggregate, directly or indirectly, by
the MLP; or

(c) the occurrence of any transaction that results in any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act) other
than a Permitted Holder becoming the Beneficial Owner, directly or indirectly,
of more than 50% of the general partner interests in the MLP.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Competitive
Loans or Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 2.19 or Section 10.04. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is
$1,250,000,000.

“Commitment Increase Effective Date” has the meaning assigned such term in
Section 2.20.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

 

5



--------------------------------------------------------------------------------

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

“Competitive Loan” means a Loan made pursuant to Section 2.04.

“Consenting Lenders” has the meaning set forth in Section 2.21(b).

“Consolidated Debt Coverage Ratio” means, for any day, the ratio of (a) all
Indebtedness of the MLP and its Restricted Subsidiaries (excluding the principal
amount of Hybrid Equity Securities in an aggregate amount not to exceed 15% of
Total Capitalization), on a consolidated basis, as of the last day of the then
most recent Rolling Period over (b) Consolidated EBITDA for such Rolling Period.

“Consolidated EBITDA” means, without duplication, as to the MLP and its
Restricted Subsidiaries, on a consolidated basis for each Rolling Period, the
amount equal to Consolidated Operating Income for such period (a) plus the
following to the extent deducted from Consolidated Operating Income in such
period: (i) depreciation, amortization and other non-cash charges for such
period (including any non-cash losses or negative adjustments under Statement of
Financial Accounting Standards 133 (and any statements replacing, modifying or
superseding such statement) as the result of changes in the fair market value of
derivatives) and (ii) cash distributions received by the Borrower from
Skelly-Belvieu Pipeline Company, and similar joint ventures, during such period;
(b) minus all non-cash income added to Consolidated Operating Income in such
period (including any non-cash gains or positive adjustments under Statement of
Financial Accounting Standards 133 (and any statements replacing, modifying or
superseding such statement) as the result of changes in the fair market value of
derivatives); and (c) plus any Material Project EBITDA Adjustments for such
period; provided that Consolidated EBITDA shall be adjusted from time to time as
necessary to give pro forma effect to permitted acquisitions or Investments
(other than Joint Venture Interests) or sales of property by the MLP and its
Restricted Subsidiaries.

“Consolidated Net Worth” means, at any time, an amount equal to the consolidated
partners’ equity of the MLP and its Restricted Subsidiaries.

“Consolidated Operating Income” means, as to the MLP and its Restricted
Subsidiaries on a consolidated basis for each Rolling Period, the amount equal
to gross margin (including any proceeds received from business interruption
insurance provided that such proceeds are received during any Rolling Period
with respect to an event or events that occurred during such Rolling Period)
minus operating expenses, general and administrative expenses, depreciation and
amortization, and taxes other than income taxes, in each case for such period

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

6



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Dollar Equivalent” means, on any date, with respect to any amount in
(a) Dollars, such amount and (b) Euros, the equivalent in Dollars of such amount
as determined by the Administrative Agent in accordance with Section 2.22.

“Dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Approvals” means any Governmental Approvals required under
applicable Environmental Laws.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the MLP or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any member
interests in a limited liability company, and general or limited partnership
interests in a partnership, any and all equivalent ownership interests in a
Person and any and all warrants, options or other rights to purchase any of the
foregoing. In addition, “Equity Interest” shall include, without limitation,
with respect to the Borrower, the limited partner interests of the Borrower and
the General Partner Interests and, with respect to the MLP, the Units and the
general partner interest of the MLP.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

7



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the MLP, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the MLP or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the MLP or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
MLP or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the MLP or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the MLP or any ERISA Affiliate of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA.

“EURIBOR Rate” means, with respect to any Eurocurrency Borrowing denominated in
Euros for any Interest Period, the rate appearing on Page 248 of the Reuters
Telerate Service (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Euros in the
London interbank market) at approximately 11:00 a.m., Brussels time, two
Business Days prior to the commencement of such Interest Period, as the rate for
Euro deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “EURIBOR
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate at which deposits in Euros of €5,000,000 and for a maturity
comparable to such Interest Period are offered to first class banks in the
London interbank market by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Euro Sublimit” means $250,000,000, as such amount may be increased from time to
time pursuant to Section 2.20.

 

8



--------------------------------------------------------------------------------

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate (or, in the case of
a Competitive Loan, the LIBO Rate).

“Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
denominated in Dollars for any Interest Period, the rate appearing on Page 3750
of the Dow Jones Market Service (or on any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for Dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “Eurocurrency
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate at which Dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered to first class banks in the London interbank
market by the principal London office of the Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any statute successor thereto.

“Exchange Rate” means with respect to Euros on any date, the rate at which Euros
may be exchanged into Dollars, as set forth on such date on the relevant Reuters
currency page at or about 11:00 a.m., London time, on such date. In the event
that such rate does not appear on any Reuters currency page, the “Exchange Rate”
with respect to Euros shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower or, in the absence of such agreement, such
Exchange Rate shall instead be the Administrative Agent’s spot rate of exchange
in the interbank market where its foreign currency exchange operations in
respect of Euros are then being conducted, at or about 10:00 a.m., local time,
on such date for the purchase of Dollars with Euros, for delivery two Business
Days later; provided, that if at the time of any such determination, for any
reason, no such spot rate is being, or can reasonably be, quoted, the
Administrative Agent may use any reasonable method as it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the

 

9



--------------------------------------------------------------------------------

Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.19(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.17(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.17(a).

“Existing Credit Agreement” means that certain 5-Year Revolving Credit Agreement
dated as of December 20, 2004 among the Borrower, the MLP, the Lenders party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent, as amended,
modified, supplemented or restated.

“Existing Letters of Credit” means the letters of credit set forth on Schedule
2.06.

“Extension Confirmation Date” has the meaning set forth in Section 2.21(b).

“Extension Effective Date” has the meaning set forth in Section 2.21(b).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means with respect to any Person, the chief accounting
officer, chief financial officer, treasurer or controller of such Person.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurocurrency Competitive Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Partner” means NuStar GP, Inc., a Delaware corporation.

 

10



--------------------------------------------------------------------------------

“General Partner Interest” means all general partner interests in the Borrower.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranteed Creditors” means the collective reference to the Administrative
Agent and the Lenders.

“Guarantor” means each of the MLP, KPOP, and each Subsidiary and other Person
that from time to time executes and delivers a Subsidiary Guaranty (or becomes a
party thereto by executing and delivering a supplement thereto or otherwise),
other than any such Person that is released from such Subsidiary Guaranty in
accordance with the terms thereof.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hybrid Equity Securities” means, on any date (the “determination date”), any
securities issued by the Borrower or a financing vehicle of the Borrower, other
than common stock, that meet the following criteria: (a) (i) the Borrower
demonstrates that such securities are classified, at the time they are issued,
as possessing a minimum of “intermediate equity content” by S&P and “Basket C
equity credit” by Moody’s (or the equivalent classifications then in effect by
such agencies) and (ii) on such determination date such securities are
classified as possessing a minimum of “intermediate equity content” by S&P or
“Basket C equity credit” by Moody’s (or the equivalent classifications then in
effect by such agencies) and (b) such securities require no repayments or
prepayments and no mandatory redemptions or repurchases, in each case, prior to
at least 91 days after the later of the termination of the Commitments and the
repayment in full of the Borrower Obligations. As used in this definition,
“mandatory redemption” shall not include conversion of a security into common
stock.

 

11



--------------------------------------------------------------------------------

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments or by any other securities providing for the mandatory
payment of money (including, without limitation, preferred stock subject to
mandatory redemption or sinking fund provisions), (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all non-contingent obligations of such Person as an account party in respect
of letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) all
obligations of such Person with respect to any arrangement, directly or
indirectly, whereby such Person or its Subsidiaries shall sell or transfer any
material asset, and whereby such Person or any of its Subsidiaries shall then or
immediately thereafter rent or lease as lessee such asset or any part thereof,
and (l) all recourse and support obligations of such Person or any of its
Subsidiaries with respect to the sale or discount of any of its accounts
receivable. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indentures” means, collectively, the NuStar Logistics Indenture and the KPOP
Indenture.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person other than the
Guarantors or subject to any other credit enhancement.

“Information Memorandum” means the Confidential Information Memorandum dated
November     , 2007 relating to the Borrower and the Transactions.

“Initial Notice of Commitment Increase” has the meaning assigned to such term in
Section 2.20.

 

12



--------------------------------------------------------------------------------

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurocurrency
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period, (c) with respect to any Fixed Rate
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Borrowing and (d) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.

“Interest Period” means (a) with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six-months
thereafter (or, with the consent of each Lender, such other period as the
Lenders and the Borrower shall mutually agree upon), as the Borrower may elect,
and (b) with respect to any Fixed Rate Borrowing, the period (which shall not be
less than 1 day or more than 270 days) commencing on the date of such Borrowing
and ending on the date specified in the applicable Competitive Bid Request;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurocurrency Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

“Investment” means, as applied to any Person, (a) any direct or indirect
purchase or other acquisition by such Person of any Equity Interests in any
other Person, (b) any direct or indirect loan, advance or capital contribution
by such Person to any other Person, including all Indebtedness and receivables
from such other Person which are not current assets or did not arise from sales
to such other Person in the ordinary course of business, (c) any Swap Agreement
entered into by such Person other than Permitted Swap Agreements and (d) any
direct or indirect purchase or other acquisition by such Person of all or
substantially all of the property and assets or business of another Person or
assets that constitute a business unit, line of business or division of another
Person. In addition, a Letter of Credit issued hereunder on behalf or for the
benefit of any Unrestricted Subsidiary shall constitute an “Investment” in such
Unrestricted Subsidiary for the purposes hereof. The amount of any Investment
described in clause (c) above shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Person would be required to pay if
such Swap Agreement were terminated at such time.

 

13



--------------------------------------------------------------------------------

“Investment Grade” means a rating for Index Debt of BBB- or higher by S&P and
Baa3 or higher by Moody’s.

“Issuing Bank” means each of JPMorgan Chase Bank, N.A. and SunTrust Bank, in
each case, in its capacity as an issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.06(i). Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“Joint Venture Interest” means an acquisition of or Investment in Equity
Interests in another Person, held directly or indirectly by the MLP, that will
not be a Subsidiary after giving effect to such acquisition or Investment.

“KPOP” means Kaneb Pipe Line Operating Partnership, L.P., a Delaware limited
partnership.

“KPOP Indenture” means that certain Indenture dated February 21, 2002, as
amended and supplemented by the First Supplemental Indenture dated February 21,
2002, the Second Supplemental Indenture dated August 9, 2002, the Third
Supplemental Indenture dated May 16, 2003, and the Fourth Supplemental
Indenture, dated May 27, 2003, in each case, between KPOP and JPMorgan Chase
Bank, as trustee (the “KPOP Trustee”), and as further amended and supplemented
by the Fifth Supplemental Indenture dated July 1, 2005, by and among KPOP, the
MLP, as affiliate guarantor, the Borrower, as affiliate guarantor, and the KPOP
Trustee.

“KPOP Notes” means KPOP’s $250,000,000 7.750% Senior Unsecured Notes Due 2012
and KPOP’s $250,000,000 5.875% Senior Unsecured Notes Due 2013, in each case
issued under the KPOP Indenture.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time. The LC Exposure of
any Issuing Bank at any time shall be the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit issued by such Issuing Bank at such
time plus (b) the aggregate amount of all LC Disbursements made by such Issuing
Bank that have not yet been reimbursed by or on behalf of the Borrower at such
time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

 

14



--------------------------------------------------------------------------------

“Lending Office” means, with respect to any Lender, the “Lending Office” of such
Lender (or an Affiliate of such Lender) designated for each Type and/or currency
of Loan or Letter of Credit in the Administrative Questionnaire submitted by
such Lender or such other office of such Lender (or an Affiliate of such Lender)
as such Lender may from time to time specify to the Administrative Agent and the
Borrower as the office by which its Loans and Letters of Credit of such Type
and/or currency are to be made and maintained.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
(including the Existing Letters of Credit).

“LIBO Rate” means, for any Interest Period, with respect to any Eurocurrency
Borrowing denominated in (a) Dollars, the Eurocurrency Rate and (b) Euros, the
EURIBOR Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, the Subsidiary Guaranty, any notes issued
pursuant to Section 2.10(e), and any Letter of Credit, as each such agreement
may be amended, supplemented or otherwise modified from time to time as
permitted hereby, and any and all instruments, certificates, or other agreements
delivered in connection with the foregoing.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the MLP and its
Restricted Subsidiaries (including the Borrower) taken as a whole, (b) the
ability of the MLP, the Borrower or any Guarantor to perform any of their
obligations under this Agreement or any other Loan Document or (c) the rights of
or benefits available to the Lenders under this Agreement or any other Loan
Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the MLP and its Restricted Subsidiaries in an aggregate principal amount
exceeding $50,000,000. For

 

15



--------------------------------------------------------------------------------

purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the MLP or any Restricted Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Person would be required to pay if such Swap
Agreement were terminated at such time.

“Material Project” means each new pipeline, storage facility, processing plant
or other capital expansion project wholly owned by the MLP or its Restricted
Subsidiaries, the construction of which commenced after May 31, 2006 and which
has a budgeted capital cost exceeding $25,000,000.

“Material Project EBITDA Adjustments” means, with respect to each Material
Project, (a) for any Rolling Period ending on or prior to the last day of the
fiscal quarter during which the Material Project is completed, a percentage
(based on the then-current completion percentage of the Material Project) of an
amount determined by the Borrower as the projected Consolidated EBITDA
attributable to such Material Project and designated in a certificate of a
Responsible Officer of the Borrower as described in the next sentence of this
definition (such amount to be determined by the Borrower in good faith and in a
commercially reasonable manner based on contracts relating to such Material
Project, the creditworthiness of the other parties to such contracts and
projected revenues from such contracts, capital costs and expenses, scheduled
completion, and other similar factors deemed appropriate by the Borrower) shall
be added to actual Consolidated EBITDA for the MLP and its Restricted
Subsidiaries for the fiscal quarter in which construction of such Material
Project commences and for each fiscal quarter thereafter until completion of the
Material Project (net of any actual Consolidated EBITDA attributable to such
Material Project following its completion); provided that if construction of the
Material Project is not completed by the scheduled completion date, then the
foregoing amount shall be reduced by the following percentage amounts depending
on the period of delay for completion (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) longer than 90 days, but not
more than 180 days, 25%, (ii) longer than 180 days but not more than 270 days,
50%, and (iii) longer than 270 days, 100%; and (b) for each Rolling Period
ending on the last day of the first, second and third fiscal quarters,
respectively, immediately following the fiscal quarter during which the Material
Project is completed, an amount equal to the projected Consolidated EBITDA
attributable to the Material Project for the period from but excluding the end
of such Rolling Period through and including the last day of the fourth fiscal
quarter following the fiscal quarter during which the Material Project is
completed shall be added to Consolidated EBITDA for such Rolling Period (net of
any actual Consolidated EBITDA attributable to the Material Project for the
period from and including the date of completion through and including the last
day of the fiscal quarter during which the Material Project is completed).
Notwithstanding the foregoing, (i) no such additions shall be allowed with
respect to any Material Project unless not later than 45 days prior to
commencement of construction thereof, the Borrower shall have delivered to the
Administrative Agent and the Lenders a certificate of a Responsible Officer of
the Borrower certifying as to the amount determined by the Borrower as the
projected Consolidated EBITDA attributable to such Material Project, together
with a reasonably detailed explanation of the basis therefor and such other
information and documentation as the Administrative Agent or any Lender may
reasonably request, such certificate, explanation and other information and
documentation delivered by the Borrower shall be deemed in form and substance
satisfactory to the Administrative Agent and the Required

 

16



--------------------------------------------------------------------------------

Lenders unless the Administrative Agent or the Required Lenders object thereto
within 10 Business Days after receipt thereof, and (ii) the aggregate amount of
all Material Project EBITDA Adjustments during any period shall be limited to
20% of the total actual Consolidated EBITDA of the MLP and its Subsidiaries for
such period (which total actual Consolidated EBITDA shall be determined without
including any Material Project EBITDA Adjustments or any adjustments in respect
of any acquisitions or dispositions as provided in the definition of
Consolidated EBITDA).

“Material Subsidiary” means, with respect to the MLP, any Restricted Subsidiary
that meets any of the following conditions: (i) the MLP’s and its other
Restricted Subsidiaries’ equity in the income from continuing operations before
interest expense and all income taxes of such Restricted Subsidiary exceeds 10%
of such income of the MLP and its Restricted Subsidiaries consolidated for the
most recently completed fiscal year or (ii) the MLP’s and its other Restricted
Subsidiaries’ proportionate share of the total assets (after intercompany
eliminations) of such Restricted Subsidiary exceeds 10% of the total assets of
the MLP and its Restricted Subsidiaries consolidated as of the end of the most
recently completed fiscal year.

“Maturity Date” means December 10, 2012, and for any Lender agreeing to extend
its Maturity Date pursuant to Section 2.21, the date on December 10 in each year
thereafter pursuant to which the Maturity Date has been extended, but in no
event later than December 10, 2014.

“MLP” means NuStar Energy L.P., a Delaware limited partnership.

“MLP Obligations” means the collective reference to (i) the Borrower Obligations
and (ii) all obligations and liabilities of the MLP which may arise under or in
connection with any Loan Document to which the MLP is a party, in each case
whether on account of guarantee obligations, reimbursement obligations, loan
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to any Guaranteed Creditor
under any Loan Document).

“Moody’s” means Moody’s Investors Service, Inc. (or any successor rating
organization).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, to which the MLP or any ERISA Affiliate makes or is obligated to make
contributions.

“New Funds Amount” means the amount by which a New Lender’s or an Increasing
Lender’s outstanding Loans increase as of a Commitment Increase Effective Date
(without regard to any such increase as a result of Borrowings made on such
Commitment Increase Effective Date).

“New Lender” has the meaning assigned to such term in Section 2.20.

“Notice of Confirmation of Commitment Increase” has the meaning assigned to such
term in Section 2.20.

“NuStar Logistics Indenture” means that certain Indenture dated as of July 15,
2002 among the MLP, the Borrower and The Bank of New York as Trustee (the
“NuStar Logistics

 

17



--------------------------------------------------------------------------------

Trustee”), as amended and supplemented by a First Supplemental Indenture thereto
dated as of July 15, 2002, a Second Supplemental Indenture thereto dated as of
March 18, 2003, and a Third Supplemental Indenture dated as of July 1, 2005 by
and among the Borrower, the MLP as guarantor, KPOP, as affiliate guarantor and
the NuStar Logistics Trustee.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Partially Increasing Lender” has the meaning assigned to such term in
Section 2.20.

“Partnership Agreement (Borrower)” means the Agreement of Limited Partnership of
the Borrower among the General Partner and the MLP in the form previously
provided to the Lenders, as amended, modified and supplemented from time to time
in accordance herewith.

“Partnership Agreement (MLP)” means the Third Amended and Restated Agreement of
Limited Partnership of the MLP dated as of March 18, 2003, as amended, modified
and supplemented from time to time in accordance herewith.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;

(f) easements, zoning restrictions, rights-of-way, minor irregularities in
title, boundaries, or other survey defects, servitudes, permits, reservations,
exceptions, zoning regulations, conditions, covenants, mineral or royalty rights
or reservations or oil, gas and mineral leases and rights of others in any
property of the MLP or any Subsidiary for streets, roads, bridges, pipes, pipe
lines, railroads, electric transmission and distribution lines, telegraph

 

18



--------------------------------------------------------------------------------

and telephone lines, the removal of oil, gas or other minerals or other similar
purposes, flood control, water rights, rights of others with respect to
navigable waters, sewage and drainage rights and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the MLP or any Subsidiary; provided that the term “Permitted Encumbrances” shall
not include any Lien securing Indebtedness; and

(g) Liens securing an obligation of a third party neither created, assumed nor
Guaranteed by the MLP or any Subsidiary upon lands over which easements or
similar rights are acquired by the MLP or any Subsidiary in the ordinary course
of business of the MLP or any Subsidiary.

“Permitted Holder” means NuStar GP Holdings, LLC, a Delaware limited liability
company, or any successor to NuStar GP Holdings, LLC.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a short term
deposit rating of no lower than A2 or P2, as such rating is set forth by S&P or
Moody’s, respectively;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) investments in short term debt obligations of an issuer rated at least BBB
by S&P’s or Baa2 by Moody’s, and maturing within 30 days from the date of
acquisition, in an aggregate amount not to exceed $50,000,000 at any time.

“Permitted Swap Agreements” has the meaning assigned to such term in
Section 6.05.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

19



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the MLP or any ERISA Affiliate
contributes or has an obligation to contribute and is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Reducing Lender” has the meaning assigned to such term in Section 2.20.

“Reduction Amount” means the amount by which a Reducing Lender’s or a Partially
Increasing Lender’s outstanding Loans decrease as of a Commitment Increase
Effective Date (without regard to any such increase as a result of Borrowings
made on such Commitment Increase Effective Date).

“Register” has the meaning set forth in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing greater than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
for purposes of declaring the Loans to be due and payable pursuant to Article
VII, and for all purposes after the Loans become due and payable pursuant to
Article VII or the Commitments expire or terminate, the outstanding Competitive
Loans of the Lenders shall be included in their respective Revolving Credit
Exposures in determining the Required Lenders.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property, with the exception of a Unit split, combination,
or dividend, in each case so long as the only consideration paid in connection
therewith is an in-kind payment of additional Units) with respect to any Equity
Interest of the MLP or any Subsidiary, or any payment (whether in cash,
securities or other property, with the exception of a Unit split, combination,
or dividend, in each case so long as the only consideration paid in connection
therewith is an in-kind payment of additional Units), including any sinking fund
or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interest of the MLP
or any option, warrant or other right to acquire any such Equity Interest of the
MLP.

 

20



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary. For the avoidance of doubt, the Borrower is a Restricted Subsidiary
of the MLP, the Borrower may not be an Unrestricted Subsidiary and each
Subsidiary that is a Guarantor must be a Restricted Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“Rolling Period” means any period of four consecutive fiscal quarters.

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill
Companies, Inc. (or any successor rating organization).

“Standard Ratio” has the meaning given such term in Section 6.11.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset or similar
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by any Governmental Authority of
the United States or of the jurisdiction of such currency or any jurisdiction in
which Loans in such currency are made to which banks in such jurisdiction are
subject for any category of deposits or liabilities customarily used to fund
loans in such currency or by reference to which interest rates applicable to
loans in such currency are determined. Such reserve, liquid asset or similar
percentages shall include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D or any other
applicable law, rule or regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than

 

21



--------------------------------------------------------------------------------

50% of the general partnership interests are, as of such date, owned, controlled
or held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

“Subsidiary” means: (a) with respect to the MLP, any subsidiary of the MLP
(including the Borrower) and (b) with respect to the Borrower, any subsidiary of
the Borrower.

“Subsidiary Guaranty” means any guaranty executed and delivered pursuant to
Section 5.11, including the Subsidiary Guaranty Agreement substantially in the
form of Exhibit D, as from time to time amended, modified, or supplemented.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the MLP or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Swingline Rate” means, for any day, the “ASK” rate for over-night Federal funds
appearing on Page 5 of the Dow Jones Market Service on such day.

“TARGET” means the Trans-European Automated Real-Time Gross Settlement Express
Transfer system.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Credit Agreement” means The 5-Year Term Credit Agreement dated as of
July 1, 2005 among the Borrower, the MLP, JPMorgan Chase Bank, N.A., as
administrative agent, and the lenders and other agents from time to time party
thereto, as the same may from time to time be amended, restated, modified or
supplemented.

“Total Capitalization” means, at the date of any determination thereof, the sum
of (a) all Indebtedness of the MLP and its Restricted Subsidiaries, determined
on a consolidated basis in accordance with GAAP plus (b) Consolidated Net Worth.

 

22



--------------------------------------------------------------------------------

“Transactions” means the execution, delivery and performance by the Borrower and
the MLP of this Agreement, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder, and the execution,
delivery and performance of the Subsidiary Guaranty.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

“UK Credit Agreement” means the Amended and Restated Credit Agreement, dated as
of July 1, 2005, between Kaneb Terminals Limited (formerly known as ST Services,
Ltd.), the MLP, Kaneb Pipeline Operating Partnership, L.P. and SunTrust Bank, as
the same may from time to time be amended, restated, modified, supplemented,
refinanced or replaced.

“Units” means the common units of limited partner interests in the MLP.

“Unrestricted Subsidiary” means any Subsidiary (other than the Borrower or any
Guarantor) designated as such on Schedule 3.12 or which the Borrower has
designated in writing to the Administrative Agent to be an Unrestricted
Subsidiary pursuant to Section 6.10(b).

“Wholly-Owned Subsidiary” means, in respect of any Person, any subsidiary of
such Person, all of the Equity Interests of which (other than director’s
qualifying shares, as may be required by law) is owned by such Person, either
directly or indirectly through one or more Wholly-Owned Subsidiaries of such
Person. Unless otherwise indicated herein, each reference to the term
“Wholly-Owned Subsidiary” shall mean a Wholly-Owned Subsidiary of the MLP.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or

 

23



--------------------------------------------------------------------------------

otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in the Dollar Equivalent (determined on the date by which a Borrowing
Request in respect thereof is required to be delivered pursuant to Section 2.03)
of (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment, (b) the sum of the total Revolving Credit Exposures plus the
aggregate principal amount of outstanding Competitive Loans exceeding the total
Commitments or (c) the sum of the total Revolving Credit Exposures in Euros
exceeding the Euro Sublimit. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.

Section 2.02 Loans and Borrowings. (a) Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.04. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower may request in
accordance

 

24



--------------------------------------------------------------------------------

herewith and (ii) each Competitive Borrowing shall be comprised entirely of
Eurocurrency Loans or Fixed Rate Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurocurrency Loan denominated
in Dollars by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan; provided that any exercise of such option shall not affect
the obligation of the Borrower to repay such Loan in accordance with the terms
of this Agreement. Each Lender shall make each Eurocurrency Loan denominated in
Euros from its applicable Lending Office.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, the Dollar Equivalent of such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
(in each case, determined on the date by which a Borrowing Request or Interest
Election Request is required to be delivered pursuant to Section 2.03 or
Section 2.08, respectively. At the time that each ABR Revolving Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Competitive Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. Each Swingline Loan shall
be in an amount that is an integral multiple of $100,000 and not less than
$1,000,000. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of
five Eurocurrency Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurocurrency Borrowing to be funded in Dollars,
not later than 12:00 noon, New York City time, three Business Days before the
date of the proposed Borrowing, (b) in the case of a Eurocurrency Borrowing to
be funded in Euros, not later than 12:00 noon, London time, four Business Days
before the date of the proposed Borrowing, or (c) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, on date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

 

25



--------------------------------------------------------------------------------

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the currency of such Borrowing,
which shall be either Dollars or Euros, and the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Revolving Borrowing,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration. If no currency is specified with respect to any requested
Eurocurrency Borrowing, then the Borrower shall be deemed to have selected
Dollars. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Competitive Bid Procedure.

(a) Subject to the terms and conditions set forth herein, from time to time
during the Availability Period the Borrower may request Competitive Bids and may
(but shall not have any obligation to) accept Competitive Bids and borrow
Competitive Loans denominated in Dollars; provided that the Dollar Equivalent of
the sum of the total Revolving Credit Exposures plus the aggregate principal
amount of outstanding Competitive Loans at any time shall not exceed the total
Commitments. To request Competitive Bids, the Borrower shall notify the
Administrative Agent of such request by telephone, in the case of a Eurocurrency
Borrowing, not later than 11:00 a.m., New York City time, four Business Days
before the date of the proposed Borrowing and, in the case of a Fixed Rate
Borrowing, not later than 10:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that the Borrower may submit
no more than one Competitive Bid Request on the same day, but a Competitive Bid
Request shall not be made within five Business Days after the date of any
previous Competitive Bid Request, unless such previous Competitive Bid Request
shall have been withdrawn or all Competitive Bids received in response thereto
rejected. Each such telephonic Competitive Bid Request shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Competitive Bid Request in a form approved by the Administrative Agent and
signed by the Borrower. Each such telephonic and written Competitive Bid Request
shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

 

26



--------------------------------------------------------------------------------

(iii) whether such Borrowing is to be a Eurocurrency Borrowing or a Fixed Rate
Borrowing;

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.08.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by telecopy, in the case
of a Eurocurrency Competitive Borrowing, not later than 9:30 a.m., New York City
time, three Business Days before the proposed date of such Competitive
Borrowing, and in the case of a Fixed Rate Borrowing, not later than 9:30 a.m.,
New York City time, on the proposed date of such Competitive Borrowing.
Competitive Bids that do not conform substantially to the form approved by the
Administrative Agent may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the applicable Lender as promptly as
practicable. Each Competitive Bid shall specify (i) the principal amount (which
shall be a minimum of $5,000,000 and an integral multiple of $1,000,000 and
which may equal the entire principal amount of the Competitive Borrowing
requested by the Borrower) of the Competitive Loan or Loans that the Lender is
willing to make, (ii) the Competitive Bid Rate or Rates at which the Lender is
prepared to make such Loan or Loans (expressed as a percentage rate per annum in
the form of a decimal to no more than four decimal places) and (iii) the
Interest Period applicable to each such Loan and the last day thereof.

(c) The Administrative Agent shall promptly notify the Borrower by telecopy of
the Competitive Bid Rate and the principal amount specified in each Competitive
Bid and the identity of the Lender that shall have made such Competitive Bid.

(d) Subject only to the provisions of this paragraph, the Borrower may accept or
reject any Competitive Bid. The Borrower shall notify the Administrative Agent
by telephone, confirmed by telecopy in a form approved by the Administrative
Agent, whether and to what extent it has decided to accept or reject each
Competitive Bid, in the case of a Eurocurrency Competitive Borrowing, not later
than 10:30 a.m., New York City time, three Business Days before the date of the
proposed Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not
later than 10:30 a.m., New York City time, on the proposed date of the
Competitive Borrowing; provided that (i) the failure of the Borrower to give
such notice shall be deemed to be a rejection of each Competitive Bid, (ii) the
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if the Borrower rejects a Competitive Bid made at a lower Competitive Bid
Rate, (iii) the aggregate amount of the Competitive Bids accepted by the
Borrower shall not exceed the aggregate amount of the requested Competitive

 

27



--------------------------------------------------------------------------------

Borrowing specified in the related Competitive Bid Request, (iv) to the extent
necessary to comply with clause (iii) above, the Borrower may accept Competitive
Bids at the same Competitive Bid Rate in part, which acceptance, in the case of
multiple Competitive Bids at such Competitive Bid Rate, shall be made pro rata
in accordance with the amount of each such Competitive Bid, and (v) except
pursuant to clause (iv) above, no Competitive Bid shall be accepted for a
Competitive Loan unless such Competitive Loan is in a minimum principal amount
of $5,000,000 and an integral multiple of $1,000,000; provided further that if a
Competitive Loan must be in an amount less than $5,000,000 because of the
provisions of clause (iv) above, such Competitive Loan may be for a minimum of
$1,000,000 or any integral multiple thereof, and in calculating the pro rata
allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (iv) the amounts shall be
rounded to integral multiples of $1,000,000 in a manner determined by the
Borrower. A notice given by the Borrower pursuant to this paragraph shall be
irrevocable.

(e) The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.

Section 2.05 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Dollar denominated Swingline Loans to the Borrower from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $100,000,000 or (ii) the Dollar Equivalent
(determined on the date on which a notice of the requested Borrowing is
delivered pursuant to Section 2.05(b)) of the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
exceeding the total Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower

 

28



--------------------------------------------------------------------------------

with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

Section 2.06 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit denominated in Dollars or Euros
for its own account from any Issuing Bank, in a form reasonably acceptable to
the Administrative Agent and such Issuing Bank, at any time and from time to
time during the Availability Period. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

 

29



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to any Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the currency of such Letter of Credit, which must be either
Dollars or Euros, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by an Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. Following receipt of a notice
requesting the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit) in accordance with this Section,
the Administrative Agent shall advise each Lender of the details thereof. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, the Dollar Equivalent (determined on
the date a request for the issuance, amendment, renewal or extension of such
Letter of Credit is delivered pursuant to this Section 2.06(b)) of (i) the total
LC Exposure shall not exceed $500,000,000, (ii) the LC Exposure of JPMorgan
Chase Bank, N.A. shall not exceed $250,000,000, (iii) the LC Exposure of
SunTrust Bank shall not exceed $250,000,000, (iv) the sum of the total Revolving
Credit Exposures in Euros shall not exceed the Euro Sublimit, (v) the total LC
Exposure in Euros shall not exceed $25,000,000 and (vi) the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans shall not exceed the total Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that, notwithstanding
the foregoing, no Letter of Credit may expire beyond the close of business on
the date that is five Business Days prior to the earliest Maturity Date
applicable to any Lender, unless the Dollar Equivalent of the amount of such
Letter of Credit on the date of issuance, renewal or extension, as applicable,
together with the outstanding LC Exposure at such time, is less than or equal to
the total Commitments of all Lenders having a later Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank that issues such Letter of Credit or the
Lenders, each Issuing Bank that issues a Letter of Credit hereunder hereby
grants to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and

 

30



--------------------------------------------------------------------------------

unconditionally agrees to pay to the Administrative Agent, for the account of
each Issuing Bank that issues a Letter of Credit hereunder, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit issued by such Issuing Bank, the Borrower shall reimburse
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 12:00 noon, New York City time, on the date
that such LC Disbursement is made, in Dollars, in the case of any Letter of
Credit denominated in Dollars, and in Euros, in the case of any Letter of Credit
denominated in Euros, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii)) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
in the case of any LC Disbursement in respect of any Letter of Credit
denominated in Dollars, the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 that such payment be
financed with an ABR Revolving Borrowing or a Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank that issued such
Letter of Credit the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank that issued such Letter of Credit or, to the extent
that Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

 

31



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), each
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank that issued such Letter of Credit may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and

 

32



--------------------------------------------------------------------------------

including the date such LC Disbursement is made to but excluding the date that
the Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Revolving Loans; provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.12(d) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of such Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph
(e) of this Section to reimburse such Issuing Bank shall be for the account of
such Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the Dollar Equivalent of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph or (ii) the Borrower is required to pay to
the Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 2.11(c), then the Borrower shall deposit
in one or more accounts with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, in the case of an Event
of Default, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon, and in the case of a payment required by
Section 2.11(c), the amount of such excess as provided in Section 2.11(c) (in
each case, in the relevant currencies in which the Letters of Credit associated
with the LC Exposure is denominated); provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (g) or (h) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments

 

33



--------------------------------------------------------------------------------

shall accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse each Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the Dollar Equivalent of the total LC Exposure), be applied
to satisfy other obligations of the Borrower under this Agreement. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, and the Borrower is not
otherwise required to pay to the Administrative Agent the excess attributable to
an LC Exposure in connection with any prepayment pursuant to Section 2.11(c),
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

(k) Existing Letters of Credit. For all purposes hereunder, on the Effective
Date, the Existing Letters of Credit shall be deemed issued under this
Agreement.

Section 2.07 Funding of Borrowings. (a) Each Lender shall make available for the
account of its applicable Lending Office each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds in
Dollars, in the case of ABR Loans and Eurocurrency Loans to be funded in
Dollars, and in Euros, in the case of Eurocurrency Loans to be funded in Euros,
to the applicable Administrative Agent’s Account, by 2:00 p.m., New York City
time, with respect to Loans denominated in Dollars, and 2:00 p.m., London time,
with respect to Loans denominated in Euros; provided that Swingline Loans shall
be made as provided in Section 2.05. The Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received,
in like funds, to an account of the Borrower maintained with the Administrative
Agent in New York City and designated by the Borrower in the applicable
Borrowing Request or Competitive Bid Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank that made such LC Disbursement.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

34



--------------------------------------------------------------------------------

(c) A payment in Euros shall be deemed to have been made by the Administrative
Agent on the date on which it is required to be made under this Agreement if the
Administrative Agent has, on or before that date, taken all relevant steps to
make that payment. With respect to the payment of any amount denominated in
Euros, the Administrative Agent shall not be liable to the Borrower, any Issuing
Bank or any of the Lenders in any way whatsoever for any delay, or the
consequences of any delay, in the crediting to any account of any amount
required by this Agreement to be paid by the Administrative Agent if the
Administrative Agent shall have taken all relevant steps to achieve, on the date
required by this Agreement, the payment of such amount in immediately available,
freely transferable, cleared funds in Euros to the relevant account. In this
paragraph, “all relevant steps” means all such steps as may be prescribed from
time to time by the regulations or operating procedures of such clearing or
settlement system as the Administrative Agent may from time to time determine
for the purpose of clearing or settling payments denominated in Euros.

Section 2.08 Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing (including converting a Eurocurrency Borrowing
denominated in Dollars into a Eurocurrency Borrowing denominated in Euros) to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section; provided that no Eurocurrency Borrowing denominated in Euros may
be continued as, or converted into, a Borrowing denominated in Dollars. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Competitive Borrowings or Swingline Borrowings, which
may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

35



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the currency of
such Borrowing, which shall be either Dollars or Euros, and the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If an Interest Election
Request requests a Eurocurrency Borrowing but does not specify a currency, then
the Borrower shall be deemed to have selected Dollars in the case of a
conversion of an ABR Borrowing to a Eurocurrency Borrowing, and in the case of a
continuation of a Eurocurrency Borrowing, the same currency in which such
Borrowing being continued is denominated.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period, in the case of a Eurocurrency
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Revolving Borrowing may be converted to
or continued as a Eurocurrency Borrowing and (ii) unless repaid, each
Eurocurrency Revolving Borrowing denominated in Dollars shall be converted to an
ABR Borrowing at the end of the Interest Period applicable thereto.

Section 2.09 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Equivalent (determined on the date by which a notice of
an election to terminate or reduce the Commitments is required to be delivered
pursuant to Section 2.09(c)) of the sum of the Revolving Credit Exposures plus
the aggregate principal amount of outstanding Competitive Loans would exceed the
total Commitments.

 

36



--------------------------------------------------------------------------------

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

Section 2.10 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date, (ii) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Competitive Loan on the last day of the
Interest Period applicable to such Loan and (iii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least three Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing or Competitive Borrowing is made, the Borrower shall repay all
Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent (including

 

37



--------------------------------------------------------------------------------

payable in the currencies in which the Loans may be funded). Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after an increase in such Lender’s Commitment pursuant to
Section 2.20 or an increase or reduction in such Lender’s Commitment pursuant to
an assignment pursuant to Section 10.04) be represented by one or more
promissory notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).

Section 2.11 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section; provided that
the Borrower shall not have the right to prepay any Competitive Loan without the
prior consent of the Lender thereof.

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Revolving Borrowing denominated in Dollars, not later than 11:00
a.m., New York City time, three Business Days before the date of prepayment,
(ii) in the case of prepayment of a Eurocurrency Revolving Borrowing denominated
in Euros, not later than 11:00 a.m., London time, four Business Days before the
date of prepayment, (iii) in the case of prepayment of an ABR Revolving
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment, (iv) in the case of prepayment of a Competitive
Loan, not later than 11:00 a.m., New York City time, one Business Day before the
date of prepayment or (v) in the case of prepayment of a Swingline Loan, not
later than 12:00 noon, New York City time, on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in the Dollar Equivalent (determined on the date by which a
notice of prepayment in respect thereof is required to be delivered pursuant to
this Section 2.11(b)) of an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13 and any break funding payments
required by Section 2.16.

(c) If on any Calculation Date, the Dollar Equivalent (determined on such
Calculation Date) of (i) the sum of the total Revolving Credit Exposures plus
the aggregate principal amount of outstanding Competitive Loans exceeds the
total Commitments then in effect or (ii) the sum of the total Revolving Credit
Exposures in Euros exceeds the Euro Sublimit, then, in each case, the Borrower
shall (A) prepay Borrowings in an aggregate amount equal to such excess and
(B) if any excess remains after prepaying Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in
Section 2.06(j). Each such prepayment shall be accompanied by a payment of all
accrued and unpaid interest on the Loans prepaid and any

 

38



--------------------------------------------------------------------------------

break funding payments required by Section 2.16. The Borrower shall be obligated
to make such prepayment and/or deposit of cash collateral within five Business
Days of written demand from the Administrative Agent. Each prepayment of
Borrowings pursuant to (1) clause (i) of this Section 2.11(c) shall be applied,
first, ratably to any ABR Borrowings then outstanding, second, to any
Eurocurrency Borrowings denominated in Euros then outstanding, and, third, to
any Eurocurrency Borrowings denominated in Dollars then outstanding, and if more
than one Eurocurrency Borrowing is then outstanding, to each such Eurocurrency
Borrowing in order of priority beginning with the Eurocurrency Borrowing with
the least number of days remaining in the Interest Period applicable thereto and
ending with the Eurocurrency Borrowing with the most number of days remaining in
the Interest Period applicable thereto; and (2) clause (ii) of this
Section 2.11(c) shall be applied, first, to any Eurocurrency Borrowings
denominated in Euros then outstanding, second, ratably to any ABR Borrowings
then outstanding, and, third, to any Eurocurrency Borrowings denominated in
Dollars then outstanding, and if more than one Eurocurrency Borrowing is then
outstanding, to each such Eurocurrency Borrowing in order of priority beginning
with the Eurocurrency Borrowing with the least number of days remaining in the
Interest Period applicable thereto and ending with the Eurocurrency Borrowing
with the most number of days remaining in the Interest Period applicable
thereto.

Section 2.12 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the Effective Date; provided that any facility fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All facility fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
amount of the Dollar Equivalent of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of that portion of the Dollar Equivalent of the LC Exposure attributable to such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure attributable to such Issuing Bank,
as well as

 

39



--------------------------------------------------------------------------------

such Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last).

(c) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a utilization fee which shall accrue at a per annum rate equal to
0.100% on the daily amount of the Dollar Equivalent of such Lender’s Revolving
Credit Exposure during the time the Dollar Equivalent of the sum of the total
Revolving Credit Exposures equals or exceeds 50% of the total Commitments.
Utilization fees shall be computed on the basis of a year of 360 days and shall
be payable in arrears on the last day of March, June, September and December of
each year.

(d) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(e) All fees payable hereunder shall be paid in Dollars on the dates due, in
immediately available funds, to the Administrative Agent (or to an Issuing Bank,
in the case of fees payable to it) for distribution, in the case of facility
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances. For purposes of calculating fees pursuant to this
Section 2.12, the amount of any Revolving Credit Exposure or LC Exposure in
Euros shall be the Dollar Equivalent of such amount calculated using the
Exchange Rate as of the date such fees are payable as specified in this
Section 2.12.

Section 2.13 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest (i) in
the case of a Eurocurrency Revolving Loan, at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate, or
(ii) in the case of a Eurocurrency Competitive Loan, at the LIBO Rate for the
Interest Period in effect for such Borrowing plus (or minus, as applicable) the
Margin applicable to such Loan.

(c) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.

(d) Each Swingline Loan shall bear interest at the Swingline Rate plus the
Applicable Rate for Eurocurrency Revolving Loans.

 

40



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(f) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(e)of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(g) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders (or, in the case
of a Eurocurrency Competitive Loan, the Lender that is required to make such
Loan) that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurocurrency Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii) any
request by the Borrower for a

 

41



--------------------------------------------------------------------------------

Eurocurrency Competitive Borrowing shall be ineffective; provided that (A) if
the circumstances giving rise to such notice do not affect all the Lenders, then
requests by the Borrower for Eurocurrency Competitive Borrowings may be made to
Lenders that are not affected thereby and (B) if the circumstances giving rise
to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

Section 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans or Fixed Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender or such Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

42



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan or Fixed Rate Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.11(b) and is revoked in accordance
therewith), (d) the failure to borrow any Competitive Loan after accepting the
Competitive Bid to make such Loan, or (e) the assignment of any Eurocurrency
Loan or Fixed Rate Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for Dollar or Euro
(as applicable) deposits of a comparable amount and period from other banks in
the Eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

Section 2.17 Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as

 

43



--------------------------------------------------------------------------------

necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or an Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, Section 2.16 or Section 2.17, or
otherwise) on the date when due, in immediately available funds, without set-off
or counterclaim, to the applicable Administrative Agent’s Account, in the case
of payments in Dollars, prior to 12:00 noon, New York City time, and in the case
of payments in Euros, prior to 12:00 noon, London time. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent, except payments to be made directly to an Issuing Bank or

 

44



--------------------------------------------------------------------------------

the Swingline Lender as expressly provided herein and except that payments
pursuant to Section 2.15, Section 2.16, Section 2.17 and Section 10.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
in like funds to the appropriate recipient, for the account of its applicable
Lending Office, promptly following receipt thereof. If any payment hereunder
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder shall be made in Dollars, except with respect
to Loans denominated in Euros or reimbursement of LC Disbursements in respect of
Letters of Credit denominated in Euros, which shall be prepaid or repaid,
including interest thereon, in Euros.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

45



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), Section 2.07(b) or Section 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or Section 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder or if any Lender shall
fail to agree to extend the Maturity Date pursuant to Section 2.21 if the
Required Lenders have agreed to do so, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement (other than outstanding Competitive
Loans held by it) to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) the Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Commitment is being assigned, each Issuing
Bank), which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans (other than Competitive Loans) and

 

46



--------------------------------------------------------------------------------

participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

Section 2.20 Procedures Regarding Increases to the Commitments. (a) So long as
no Default or Event of Default has occurred and is continuing, the Borrower may
request from time to time, subject to the terms and conditions hereinafter set
forth, that the aggregate amount of the Lenders’ Commitments be increased and,
in connection therewith, that the Euro Sublimit be increased. Any such request
shall be made by written notice to the Administrative Agent; provided, however,
that any such notice must be given no later than 60 days prior to the Maturity
Date. Each such notice (a “Initial Notice of Commitment Increase”) shall be in
the form of Exhibit C-1 and specify therein:

(i) the proposed effective date of such increase to the Lenders’ Commitments,
which date (the requested “Commitment Increase Effective Date”) shall be no
earlier than forty-five days after receipt by the Administrative Agent of such
notice;

(ii) the amount of the requested increase to the Lenders’ Commitments; provided,
however, that (A) such increase must be at least $25,000,000 and (B) after
giving effect to such requested increase, the aggregate amount of the Lenders’
Commitments shall not exceed $1,500,000,000; and

(iii) the amount of the requested increase to the amount of the Euro Sublimit,
if any; provided, however, that the amount by which the Euro Sublimit is
increased shall not exceed the amount of the requested increase to the Lenders’
Commitments.

The Administrative Agent shall deliver a copy of such Initial Notice of
Commitment Increase to each Lender via facsimile transmission on or before the
third Business Day next succeeding the date the Administrative Agent receives
such Initial Notice of Commitment Increase. After receipt of the Initial Notice
of Commitment Increase, each Lender shall determine, in its sole discretion,
whether to participate, and to what extent, if any, in such Commitment increase
and shall communicate such decision in writing to the Administrative Agent and
the Borrower on or before the eleventh day prior to the proposed Commitment
Increase Effective Date.

(b) On the tenth day prior to the proposed Commitment Increase Effective Date,
so long as no Default or Event of Default has occurred and is continuing, the
Borrower shall deliver to the Administrative Agent a written notice confirming
the requested increase in the aggregate amount of the Lenders’ Commitments. Each
such notice (a “Notice of Confirmation of Commitment Increase”) shall be in the
form of Exhibit C-2 and specify therein:

 

47



--------------------------------------------------------------------------------

(i) the proposed Commitment Increase Effective Date, which date shall be no
earlier than five Business Days after receipt by the Administrative Agent of
such Notice of Confirmation of Commitment Increase;

(ii) the amount of the requested increase to the Lenders’ Commitments; provided,
however, that (A) such increase must be at least $25,000,000 and (B) after
giving effect to such requested increase, the aggregate amount of the Lenders’
Commitments shall not exceed $1,500,000,000;

(iii) the amount of the requested increase to the amount of the Euro Sublimit,
if any; provided, however, that the amount by which the Euro Sublimit is
increased shall not exceed the amount of the requested increase to the Lenders’
Commitments;

(iv) the identity of each of the then Lenders, if any, which has agreed with the
Borrower to increase its Commitment in an amount such that its Applicable
Percentage after giving effect to such requested increase will be the same or
greater than its Applicable Percentage prior to giving effect to such requested
increase (each such Lender being an “Increasing Lender”), each of the other then
Lenders, if any, which has agreed to increase its Commitment in an amount such
that its Applicable Percentage after giving effect to such a requested increase
will be less than its Applicable Percentage prior to giving effect to such
requested increase (each such Lender being a “Partially Increasing Lender”) and
the identity of each financial institution not already a Lender, if any, which
has agreed with the Borrower to become a Lender to effect such requested
increase in the aggregate amount of the Lenders’ Commitments (each such
financial institution shall be reasonably acceptable to the Administrative Agent
and each such financial institution being a “New Lender” and each of the other
then Lenders, if any, which has not agreed to increase its Commitment being a
“Reducing Lender”); and

(v) the amount of the respective Commitments of the then existing Lenders, such
Increasing Lenders, such Partially Increasing Lenders, such Reducing Lenders and
such New Lenders from and after the effective date of such increase.

(c) On or before each Commitment Increase Effective Date:

(i) the Borrower, each Increasing Lender, each Partially Increasing Lender and
each then New Lender shall execute and deliver to the Administrative Agent for
its acceptance, as to form, documentation embodying the provisions of the Notice
of Commitment Increase relating to the increase in the aggregate amount of the
Lenders’ Commitments to be effected on such Commitment Increase Effective Date;
and

(ii) upon acceptance of such documentation by the Administrative Agent, which
acceptance shall not be unreasonably withheld, and so long as no Default or
Event of Default has occurred and is continuing, (A) the Administrative Agent
shall give prompt notice of such acceptance to each Lender, (B) it shall become
effective, and each Increasing Lender’s and Partially Increasing Lender’s
Commitment shall be increased to the amount specified therein, on such
Commitment Increase Effective Date and (C) the Administrative Agent shall record
each New Lender’s information in the Register.

 

48



--------------------------------------------------------------------------------

(d) On each Commitment Increase Effective Date:

(i) each then New Lender and each then Increasing Lender shall, by wire transfer
of immediately available funds, deliver to the Administrative Agent such
Lenders’ New Funds Amount for such Commitment Increase Effective Date, which
amount, for each such Lender, shall constitute Loans made by such Lender to the
Borrower pursuant to Section 2.01 on such Commitment Increase Effective Date;
and

(ii) the Administrative Agent shall, by wire transfer of immediately available
funds, pay to each then Reducing Lender and to each Partially Increasing Lender
its Reduction Amount for such Commitment Increase Effective Date, which amount,
for each such Lender, shall constitute a prepayment by the Borrower pursuant to
Section 2.11, ratably in accordance with the respective principal amounts
thereof, of the principal amounts of all then outstanding Loans of such Lender.

The Administrative Agent shall record each then New Lender’s, each then
Increasing Lender’s and each then Partially Increasing Lender’s information in
the Register. Also effective as of each Commitment Increase Effective Date, each
then New Lender and each then Increasing Lender shall be deemed to have
purchased and had transferred to it, and each then Reducing Lender and each
Partially Increasing Lender shall be deemed to have sold and transferred as
provided in Section 2.06(d) to such New Lenders and Increasing Lenders, such
undivided interest and participation in such Reducing Lender’s and such
Partially Increasing Lender’s interest and participation in all then outstanding
Letters of Credit, to the extent necessary so that such undivided interests and
participations of all Lenders (including each New Lender) shall accord with
their respective Applicable Percentages after giving effect to the increase in
the aggregate amount of the Lenders’ Commitments on such Commitment Increase
Effective Date.

Section 2.21 Extension of Maturity Date.

(a) Not earlier than 90 days prior to, nor later than 30 days prior to, each
anniversary of December 10, 2007, the Borrower may, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), request a
one-year extension of the Maturity Date then in effect. Within 20 days of
delivery of such notice, each Lender shall notify the Administrative Agent
whether or not it consents to such extension (which consent may be given or
withheld in such Lender’s sole and absolute discretion). Any Lender not
responding within the above time period shall be deemed not to have consented to
such extension. The Administrative Agent shall promptly notify the Borrower and
the Lenders of the Lenders’ responses.

(b) The Maturity Date shall be extended only if the Required Lenders (calculated
excluding any Lender in default in its obligation to fund Loans hereunder and
prior to giving effect to any replacements of Lenders permitted herein) (the
Lenders that so consent being the “Consenting Lenders” and the Lenders that do
not consent being the “Non-Consenting

 

49



--------------------------------------------------------------------------------

Lenders”) have consented thereto. If so extended, the Maturity Date, as to the
Consenting Lenders, shall be extended to the same date in the year following the
Maturity Date then in effect (such existing Maturity Date being the “Extension
Effective Date”). The Administrative Agent and the Borrower shall promptly
confirm to the Lenders such extension, specifying the date of such confirmation
(the “Extension Confirmation Date”), the Extension Effective Date, and the new
Maturity Date (after giving effect to such extension). As a condition precedent
to such extension, the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the Extension Confirmation Date signed
by a Responsible Officer of the Borrower (i) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such extension
and (ii) certifying that, (A) before and after giving effect to such extension,
the representations and warranties contained in Article III made by it are true
and correct on and as of the Extension Confirmation Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
(B) before and after giving effect to such extension no Default exists or will
exist as of the Extension Confirmation Date, and (C) since December 31, 2006, no
event, development or circumstance that has had a Material Adverse Effect has
occurred. The Borrower shall pay to the Administrative Agent for the account of
each Non-Consenting Lender the then unpaid principal amount of such
Non-Consenting Lender’s Loans outstanding on the Extension Effective Date (and
pay any additional amounts required pursuant to Section 2.16). In addition, the
Borrower shall prepay any Loans outstanding on the Extension Effective Date (and
pay any additional amounts required pursuant to Section 2.16) to the extent
necessary to keep outstanding Loans ratable with any revised and new Applicable
Percentages of all the Lenders effective as of the Extension Effective Date.

Section 2.22 Dollar Equivalent Determinations.

(a) Not later than 5:00 p.m. (New York time) on each date on which the Dollar
Equivalent of any amount in Euros is required to be determined hereunder (other
than pursuant to Section 2.23 or except as otherwise expressly provided for
herein), the Administrative Agent shall determine the Dollar Equivalent of such
amount using the Exchange Rate for such date.

(b) Promptly after the determination of the Dollar Equivalent of any amount in
Euros pursuant to this Section 2.22, the Administrative Agent shall promptly
notify the Borrower, the Issuing Banks and the Lenders of the results thereof.
All determinations by the Administrative Agent of the Exchange Rate and the
Dollar Equivalent of any amount shall be deemed to be conclusive absent manifest
error.

Section 2.23 Currency Conversion. Notwithstanding anything to the contrary
contained herein, if any payment of any obligation shall be made in a currency
other than the currency required hereunder, such amount shall be converted into
the currency required hereunder at the rate determined by the Administrative
Agent, as the rate quoted by it in accordance with methods customarily used by
the Administrative Agent for such or similar purposes as the spot rate for the
purchase by the Administrative Agent of the required currency with the currency
of actual payment through its principal foreign exchange trading office at
approximately 11:00 a.m. (local time at such office) two Business Days prior to
the effective date of such conversion, provided that the Administrative Agent
may obtain such spot rate from another financial institution

 

50



--------------------------------------------------------------------------------

actively engaged in foreign currency exchange if the Administrative Agent does
not then have a spot rate for the required currency. The parties hereto hereby
agree, to the fullest extent that they may effectively do so under applicable
law, that if for the purposes of obtaining any judgment or award it becomes
necessary to convert from any currency other than the currency required
hereunder into the currency required hereunder any amount in connection with any
obligation hereunder, then the conversion shall be made as provided above on the
Business Day before the day on which the judgment or award is given, in the
event that there is a change in the applicable conversion rate prevailing
between the Business Day before the day on which the judgment or award is given
and the date of payment, the Borrower will pay to the Administrative Agent, for
the benefit of the Lenders, such additional amounts (if any) as may be
necessary, and the Administrative Agent, on behalf of the Lenders, will pay to
the Borrower such excess amounts (if any) as result from such change in the rate
of exchange, to assure that the amount paid on such date is the amount in such
other currency, which when converted at the conversion rate described herein on
the date of payment, is the amount then due in the currency required hereunder,
and any amount due from the Borrower under this Section 2.23 shall be due as a
separate debt and shall not be affected by judgment or award being obtained for
any other sum due.

ARTICLE III

Representations and Warranties

The MLP and the Borrower, in each case with respect to itself and its Restricted
Subsidiaries, each represents and warrants to the Lenders that:

Section 3.01 Organization; Powers. It and its Restricted Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

Section 3.02 Authorization; Enforceability. The Transactions are within its and
its Restricted Subsidiaries corporate, limited liability company or partnership
powers and have been duly authorized by all necessary corporate, limited
liability company or partnership and, if required, stockholder, member or
limited partner action. This Agreement has been duly executed and delivered by
it and constitutes a legal, valid and binding obligation of it, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any material consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
material law or regulation or the charter, by-laws or other organizational
documents of it or any of its subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other

 

51



--------------------------------------------------------------------------------

instrument relating to Material Indebtedness binding upon it or any of its
Restricted Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by it or any of its Restricted Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of it
or any of its Subsidiaries.

Section 3.04 Financial Condition; No Material Adverse Change. (a) It has
heretofore furnished to the Lenders (i) the consolidated balance sheet and
statements of income, partners equity and cash flows of the MLP (A) as of and
for the fiscal year ended December 31, 2006, reported on by KPMG, and (B) as of
and for the fiscal quarter and the portion of the fiscal year ended
September 30, 2007, certified by its chief financial officer; and (ii) the
consolidated balance sheet and statements of income, partners equity and cash
flows of the Borrower (A) as of and for the fiscal year ended December 31, 2006,
certified by its chief financial officer, and (B) as of and for the fiscal
quarter and the portion of the fiscal year ended September 30, 2007, certified
by its chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of (x) the MLP and its consolidated subsidiaries, and the Borrower and its
consolidated subsidiaries, as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clauses (B) above.

(b) Since December 31, 2006, there has been no material adverse change in the
business, assets, operations or condition (financial or otherwise) of it and its
Restricted Subsidiaries, taken as a whole.

Section 3.05 Properties. (a) It and its Restricted Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, free and clear of all Liens except Permitted Encumbrances and
Liens otherwise permitted or contemplated by this Agreement, except where the
failure to have such title or leasehold interest could not reasonably be
expected to result in a Material Adverse Effect.

(b) It and its Restricted Subsidiaries owns, or is licensed to use, or has made
all required federal filings (and has not been notified of any contest) with
respect to, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by it and
its Restricted Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of it, threatened against or affecting it
or any of its Restricted Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a

 

52



--------------------------------------------------------------------------------

Material Adverse Effect, neither it nor any of its Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

(c) Since the Effective Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.

Section 3.07 Compliance with Laws and Agreements. It and its Restricted
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

Section 3.08 Investment Company Status. Neither it nor any of its Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940. The Borrower is not subject to regulation under
any Federal or State statute or regulation which limits its ability to incur
Indebtedness.

Section 3.09 Taxes. It and its Subsidiaries has each timely filed or caused to
be filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
it or such subsidiary, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

Section 3.10 ERISA. Except as could not reasonably be expected to result in a
Material Adverse Effect, each ERISA Affiliate has fulfilled its obligations
under the minimum funding standards of ERISA and the Code with respect to each
Plan and is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code with respect to each Plan. Except as could not
reasonably be expected to result in a Material Adverse Effect, no ERISA
Affiliate has (a) sought a waiver of the minimum funding standard under
Section 412 of the Code in respect of any Plan, (b) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could reasonably be expected to result in the imposition
of a Lien or the posting of a bond or other security under ERISA or the Code or
(c) incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under Section 4007 of ERISA.

Section 3.11 Disclosure. It has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. Neither the Information Memorandum nor any of the other reports,
financial statements, certificates or other information furnished by or on
behalf of it to the

 

53



--------------------------------------------------------------------------------

Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, it represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

Section 3.12 Subsidiaries. As of the date hereof, Schedule 3.12: (a) sets forth
the name and jurisdiction of incorporation or organization of each Subsidiary;
(b) identifies each Subsidiary of the MLP as either a Restricted Subsidiary or
Unrestricted Subsidiary, (c) identifies each Subsidiary of the MLP as a
Wholly-Owned Subsidiary or a non Wholly-Owned Subsidiary and (d) identifies each
Subsidiary of the MLP that is a Material Subsidiary.

ARTICLE IV

Conditions

Section 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):

(a) The Administrative Agent (or its counsel) shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Borrower
and the MLP, and by the Lenders and the Administrative Agent and (ii) the
Subsidiary Guaranty, executed and delivered by a duly authorized officer of each
Guarantor (other than the MLP) and satisfactory in form and substance to the
Administrative Agent.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Andrews Kurth LLP, counsel for the Borrower and the MLP and
(ii) Bradley C. Barron, in-house counsel of the MLP, collectively providing the
opinions set forth in Exhibit B, and each such opinion covering such other
matters relating to the Borrower, the General Partner, the Guarantors, this
Agreement or the Transactions as the Lenders shall reasonably request. The
Borrower hereby requests each such counsel to deliver its applicable opinion to
the Administrative Agent and the Lenders.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the General
Partner, the MLP, the Guarantors, the authorization of the Transactions, and any
other legal matters relating to the Borrower, the General Partner, the MLP, the
Guarantors, the Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, Vice President or a Financial
Officer of each of the Borrower and the MLP, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

 

54



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received (i) counterpart originals of
the Partnership Agreement (MLP) substantially in the form listed as Exhibit 3.4
to the MLP’s annual report on Form 10-K for the fiscal year ended December 31,
2003, the Indentures and the Partnership Agreement (Borrower) in form and
substance acceptable to the Lenders, in each case duly executed by each of the
parties thereto and (ii) evidence satisfactory to the Lenders that the
Partnership Agreement (Borrower), the Indentures and the Partnership Agreement
(MLP) are in full force and effect and have not been amended or modified except
to the extent such amendments or modifications have been delivered to the
Administrative Agent, which evidence may be in the form of a certificate of the
President or a Vice President (or equivalent officer) of each of the Borrower
and the MLP.

(f) The Administrative Agent shall have received the financial statements
referred to in Section 3.04(a).

(g) The Administrative Agent shall have received evidence satisfactory to it
that all loans, letters of credit and other obligations owing pursuant to the
Existing Credit Agreement and the Term Credit Agreement shall have been paid in
full or will be paid in full contemporaneous herewith and all commitments
thereunder shall have been terminated.

(h) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit under this Agreement shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 10.02) at or prior to 3:00 p.m., New York City time, on December 12,
2007 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower and the MLP set forth in
this Agreement shall be true and correct on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable (unless such representations and warranties are stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date).

 

55



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) The Administrative Agent shall have received each additional document,
instrument, legal opinion or item of information reasonably requested by the
Administrative Agent, including, without limitation, a copy of any debt
instrument, security agreement or other material contract to which the MLP or
any Restricted Subsidiary may be a party.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower and the MLP on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section 4.02.

ARTICLE V

Affirmative Covenants

Commencing on the Effective Date, until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full and all Letters of Credit shall have
expired or terminated and all LC Disbursements shall have been reimbursed, the
MLP and the Borrower each covenants and agrees with the Lenders that:

Section 5.01 Financial Statements and Other Information. It will furnish to the
Administrative Agent and each Lender:

(a) no later than 15 days following the date required by applicable SEC rules
(without giving effect to any extensions available thereunder) for the filing of
such financial statements after the end of each fiscal year of the MLP:

(i) the audited consolidated balance sheet and related statements of income,
partners equity and cash flows of the MLP as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by KPMG LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition, results of operations and cash
flows of the MLP and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied; and

(ii) the consolidated balance sheet and related statements of income, partners
equity and cash flows of the Borrower as of the end of and for such year,
setting forth in each case in comparative form the figures from the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to the absence of footnotes.

 

56



--------------------------------------------------------------------------------

(b) no later than 15 days following the date required by applicable SEC rules
(without giving effect to any extensions available thereunder) for the filing of
such financial statements after the end of each of the first three fiscal
quarters of each fiscal year of the MLP:

(i) the consolidated balance sheet and related statements of income, partners
equity and cash flows of the MLP as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the MLP and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; and

(ii) the consolidated balance sheet and related statements of income, partners
equity and cash flows of the Borrower as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes.

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of each of the Borrower and the
MLP (i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.11 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change;

(e) if, at any time, any of the consolidated Subsidiaries of the MLP are
Unrestricted Subsidiaries, then concurrently with any delivery of financial
statements under Section 5.01(a) or Section 5.01(b), a certificate of a
Financial Officer setting forth consolidating spreadsheets that show all
consolidated Unrestricted Subsidiaries and the eliminating entries, in such form
as would be presentable to the auditors of the MLP; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower, the
MLP or any of their subsidiaries, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.

 

57



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 5.01(a) or
Section 5.01(b) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the MLP posts such documents, or provides a link thereto
on the MLP’s website on the Internet at www.nustarenergy.com; or (ii) on which
such documents are posted on the MLP’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the MLP and the
Borrower shall be required to provide paper copies of the compliance certificate
required by Section 5.01(c) to the Administrative Agent and the Lenders. Except
for such compliance certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the MLP and the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

Section 5.02 Notices of Material Events. The MLP and the Borrower will furnish
to the Administrative Agent and each Lender prompt written notice of the
following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the MLP, the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

(c) if and when any ERISA Affiliate (i) gives or is required to give notice to
the PBGC of any “reportable event” (as defined in Section 4043 of ERISA) with
respect to any Plan which could reasonably be expected to constitute grounds for
a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application; (v) gives notice of intent
to terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multi-Employer Plan or in
respect of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could reasonably be expected to result in the
imposition of a

 

58



--------------------------------------------------------------------------------

Lien or the posting of a bond or other security, a certificate of a Financial
Officer of each of the Borrower and the MLP setting forth details as to such
occurrence and action, if any, which the Borrower, the MLP or applicable ERISA
Affiliate is required or proposes to take, but only to the extent that any
occurrence described in the preceding clauses (i) through (vii) could reasonably
be expected to result in a Material Adverse Effect;

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect;

(e) any material amendment to the Partnership Agreement (MLP) or the Partnership
Agreement (Borrower), together with a certified copy of such amendment; and

(f) any of the following events, in each case if the occurrence of such event
could reasonably be expected to have a Material Adverse Effect:

(i) the receipt by the MLP (or its general partner(s)), the Borrower or the
General Partner of any notice of any claim with respect to any Environmental
Liability;

(ii) if the President or a Vice President (or equivalent officer) of the MLP or
the Borrower, or the officer of the MLP or the Borrower primarily responsible
for monitoring compliance by the MLP or the Borrower and its subsidiaries with
Environmental Laws, shall obtain actual knowledge that there exists any
Environmental Liability pending or threatened against the MLP, the Borrower or
any of their Subsidiaries; or

(iii) any release, emission, discharge or disposal of any Hazardous Materials
that could reasonably be expected to form the basis of any Environmental
Liability with respect to the MLP, the Borrower or any of their Subsidiaries.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or President or any Vice President (or equivalent officer)
of each of the Borrower and the MLP setting forth a description of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.03 Existence; Conduct of Business. It will, and will cause each of its
Restricted Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

Section 5.04 Payment of Obligations. It will, and will cause each of its
Restricted Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) it or
such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

59



--------------------------------------------------------------------------------

Section 5.05 Maintenance of Properties; Insurance. It will, and will cause each
of its Restricted Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

Section 5.06 Books and Records; Inspection Rights. It will, and will cause each
of its Restricted Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. It will, and will cause each of its
Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

Section 5.07 Compliance with Laws. It will, and will cause each of its
Restricted Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property and the terms and
provisions of the Partnership Agreement (MLP), except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

Section 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used for working capital and general partnership purposes of the
Borrower, its Restricted Subsidiaries and subject to Section 6.04(g)) its
Unrestricted Subsidiaries (including, without limitation, for distributions to
the MLP to allow the MLP to make distributions to unitholders as contemplated in
the Partnership Agreement (MLP) and to fund Investments permitted under
Section 6.04). The Letters of Credit shall be used for general business purposes
of the Borrower, its Restricted Subsidiaries and (subject to Section 6.04(g))
its Unrestricted Subsidiaries or for such other purposes as may be approved by
the Administrative Agent. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.

Section 5.09 Environmental Laws. It will, and will cause each of its
Subsidiaries to:

(a) comply with all applicable Environmental Laws and obtain and comply with and
maintain any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and

(b) conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws except to the extent that the same are
being contested in good faith by appropriate proceedings and the pendency of
such proceedings could not reasonably be expected to have a Material Adverse
Effect.

 

60



--------------------------------------------------------------------------------

Section 5.10 Unrestricted Subsidiaries.

(a) It will cause the management, business and affairs of each of it and its
Unrestricted Subsidiaries to be conducted in such a manner (including, without
limitation, by keeping separate books of account, furnishing separate financial
statements of Unrestricted Subsidiaries to creditors and potential creditors
thereof and by not permitting assets or properties of it and its respective
Restricted Subsidiaries to be commingled (except pursuant to contractual
arrangements that comply with Section 6.07)) so that each Unrestricted
Subsidiary that is a corporation or other entity will be treated as a corporate
or other entity separate and distinct from it and the Restricted Subsidiaries.

(b) Except as permitted by Section 6.04(g), it will not, and will not permit any
of the Restricted Subsidiaries to, incur, assume, guarantee or be or become
liable for any Indebtedness of any of the Unrestricted Subsidiaries.

(c) It will not permit any Unrestricted Subsidiary to hold any Equity Interest
in, or any Indebtedness of, it or any Restricted Subsidiary.

Section 5.11 Subsidiary Guaranty. It will cause each of its Subsidiaries that
guarantees any public debt of the MLP or any Subsidiary of the MLP (including,
without limitation, any debt issued pursuant to any Indenture), to guarantee the
Borrower Obligations, by executing and delivering to the Administrative Agent,
for the benefit of the Lenders, on or prior to the Effective Date with respect
to any Subsidiary that guarantees any such public debt as of the Effective Date,
and thereafter, within five (5) Business Days after any Subsidiary guarantees
any such public debt, (a) a Subsidiary Guaranty (or a supplement thereto as may
be requested by the Administrative Agent) and (b) such other additional closing
documents, certificates and legal opinions as shall reasonably be requested by
the Administrative Agent. For the avoidance of doubt, if at any time any
Subsidiary referenced above does not guarantee any obligations of the MLP or any
of its Subsidiaries under any public debt instrument (including the Indentures),
then such Subsidiary shall be released from the Subsidiary Guaranty in
accordance with Section 6.15 of the Subsidiary Guaranty.

ARTICLE VI

Negative Covenants

Commencing on the Effective Date, until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees payable
hereunder have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, each of the MLP
and the Borrower covenants and agrees with the Lenders that:

Section 6.01 Indebtedness. It will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created under this Agreement;

 

61



--------------------------------------------------------------------------------

(b) Indebtedness created under the UK Credit Agreement, the principal amount of
which does not exceed £21,000,000 in the aggregate at any time;

(c) Indebtedness of the MLP to any Restricted Subsidiary and of any Restricted
Subsidiary to the MLP or any other Restricted Subsidiary;

(d) Guarantees by the MLP of Indebtedness of any Restricted Subsidiary and by
any Restricted Subsidiary of Indebtedness of the MLP or any other Restricted
Subsidiary;

(e) Indebtedness consisting of the KPOP Notes, and any guarantees thereof, the
principal amount of which does not exceed $500,000,000 in the aggregate; and

(f) other Indebtedness of the MLP and any Restricted Subsidiary; provided that,
both before and after such Indebtedness is created, incurred or assumed, no
Event of Default shall have occurred and be continuing under this Agreement,
including, without limitation, an Event of Default with respect to the
Consolidated Debt Coverage Ratio set forth in Section 6.11.

Notwithstanding the foregoing or anything to the contrary contained herein, the
MLP and the Borrower will not permit the aggregate principal amount of
Indebtedness of all Restricted Subsidiaries (other than Indebtedness described
on Schedule 6.01 and Indebtedness of the Borrower) at any time to exceed 5% of
Consolidated Net Worth.

Section 6.02 Liens. It will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(a) Permitted Encumbrances;

(b) any Lien existing on any property or asset prior to the acquisition thereof
by the MLP or any Restricted Subsidiary or existing on any property or asset of
any Person that becomes a Restricted Subsidiary after the date hereof prior to
the time such Person becomes a Restricted Subsidiary; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition
or such Person becoming a Restricted Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the MLP or any
Restricted Subsidiary and (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Restricted Subsidiary, as the case may be;

(c) Liens on fixed or capital assets acquired, constructed or improved by the
MLP or any Restricted Subsidiary; provided that (i) such security interests
secures Indebtedness permitted by clause (f) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the MLP or
any Restricted Subsidiary;

 

62



--------------------------------------------------------------------------------

(d) other Liens securing Indebtedness in an amount that does not at any time
exceed 10% of Consolidated Net Worth; and

(e) extensions, renewals, modifications or replacements of any of the Liens and
other matters referred to in clauses (a) through (d) of this Section, provided
that such Lien is otherwise permitted by the terms hereof and, with respect to
Liens securing Indebtedness, no extension or renewal Lien shall (i) secure more
than the amount of the Indebtedness or other obligations secured by the Lien
being so extended or renewed or (ii) extend to any property or assets not
subject to the Lien being so extended or renewed.

Section 6.03 Fundamental Changes. (a) It will not, and will not permit any of
its Restricted Subsidiaries to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets (it being understood that
“substantially all of its assets” shall mean more than 50% of the aggregate
total assets of the MLP and its Restricted Subsidiaries, taken as a whole), or
all or substantially all of the stock (it being understood that “substantially
all of the stock” shall mean stock representing ownership interests in more than
50% of the aggregate total assets of the MLP and its Restricted Subsidiaries,
taken as a whole) of any of its Restricted Subsidiaries (in each case whether
now owned or hereafter acquired), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Restricted Subsidiary may merge into the
Borrower in a transaction in which the Borrower is the surviving entity or the
Borrower may merge into or consolidate with another Person so long as (A) the
surviving entity or purchaser, if other than the Borrower, assumes, pursuant to
the terms of such transaction, each of the obligations of the Borrower hereunder
and under any other documents entered into in connection with the Loans and
(B) each such assumption is expressly evidenced by an agreement executed and
delivered to the Lenders in a form reasonably satisfactory to the Administrative
Agent, (ii) any Restricted Subsidiary (other than the Borrower) may merge into
or consolidate with any Restricted Subsidiary (other than the Borrower) in a
transaction in which the surviving entity is a Restricted Subsidiary (other than
the Borrower), (iii) any Restricted Subsidiary (other than the Borrower) may
sell, transfer, lease or otherwise dispose of all or any portion of its assets
to the Borrower or to another Restricted Subsidiary and (iv) any Restricted
Subsidiary (other than the Borrower) may liquidate or dissolve if the MLP
determines in good faith that such liquidation or dissolution is in the best
interests of the MLP and is not materially disadvantageous to the Lenders;
provided that any such merger or consolidation involving a Person that is not a
Wholly-Owned Restricted Subsidiary immediately prior to such merger shall not be
permitted unless also permitted by Section 6.04.

(b) It will not, and will not permit any of its Restricted Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by it and its Restricted Subsidiaries on the date of this Agreement
and businesses reasonably related thereto.

Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. It will
not, and will not permit any of its Restricted Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary prior to such merger) any Investment in or Guarantee any
obligations of, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:

 

63



--------------------------------------------------------------------------------

(a) Permitted Investments;

(b) Investments by the MLP and any Restricted Subsidiary in the Equity Interests
of any Restricted Subsidiary;

(c) loans or advances made by the MLP to any Restricted Subsidiary and made by
any Restricted Subsidiary to the MLP or any other Restricted Subsidiary;

(d) Guarantees constituting Indebtedness permitted by Section 6.01;

(e) the Borrower’s interest in (i) the Skelly-Belvieu Pipeline Company, L.L.C.
and (ii) ST Linden Terminal, LLC;

(f) the purchase or other acquisition by the MLP or a Restricted Subsidiary of
the assets of another Person constituting all or substantially all of the
property and assets or business of another Person or assets that constitute a
business unit, line of business or division of another Person, or the purchase
or other acquisition by the MLP or a Restricted Subsidiary of all or
substantially all of the Equity Interests in any Person, that immediately upon
the consummation thereof, will be a Restricted Subsidiary (including, without
limitation, as a result of a merger or consolidation otherwise permitted under
this Agreement); provided, that, both before and after giving effect to any such
Investment, no Default shall exist, including, without limitation, a Default
with respect to (i) use of proceeds set forth in Section 5.08, or (ii) the
Consolidated Debt Coverage Ratio set forth in Section 6.11;

(g) Investments in Joint Venture Interests and Unrestricted Subsidiaries;
provided, that, both before and after giving effect to any such Investment, no
Default shall exist, including, without limitation, a Default with respect to
(i) use of proceeds set forth in Section 5.08 or (ii) the Consolidated Debt
Coverage Ratio set forth in Section 6.11; provided further that the aggregate
amount of Investments made pursuant to this clause (g) (other than Investments
described in Schedule 6.04) shall not exceed $500,000,000 in the aggregate at
any time;

(h) Investments in Swap Agreements other than Permitted Swap Agreements;
provided, that, both before and after giving effect to any such Investment, no
Default shall exist, including, without limitation, a Default with respect to
(i) use of proceeds set forth in Section 5.08 or (ii) the Consolidated Debt
Coverage Ratio set forth in Section 6.11; provided further that the aggregate
amount of Investments made pursuant to this clause (h) shall not exceed
$100,000,000 in the aggregate at any time; and

(i) Guarantees of obligations not constituting Indebtedness of Restricted
Subsidiaries.

Section 6.05 Swap Agreements. It will not, and will not permit any of its
Restricted Subsidiaries to, enter into any Swap Agreement, other than (a) Swap
Agreements entered into for the purpose of fixing, hedging or swapping interest
rate, commodity price or foreign currency

 

64



--------------------------------------------------------------------------------

exchange rate risk (or to reverse or amend any such agreements previously made
for such purposes), and not for speculative purposes, (b) other Swap Agreements
entered into in the ordinary course of business to hedge or mitigate risks to
which it or any of its subsidiaries is exposed in the conduct of its business or
the management of its liabilities, and not for speculative purposes (the Swap
Agreements in clauses (a) and (b), collectively the “Permitted Swap Agreements”)
or (c) Swap Agreements other than Permitted Swap Agreements to the extent
permitted by Section 6.04(h).

Section 6.06 Restricted Payments. It will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) any Subsidiary may declare and
pay Restricted Payments to its parent and (b) as long as no Default has occurred
and is continuing or would result therefrom, the MLP may make Restricted
Payments in accordance with the terms of the Partnership Agreement (MLP).

Section 6.07 Transactions with Affiliates. It will not, and will not permit any
of its Restricted Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to it or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among it and its
Wholly-Owned Restricted Subsidiaries not involving any other Affiliate, (c) any
Restricted Payment permitted by Section 6.06, and (d) pursuant to the agreements
listed on Schedule 6.07, which agreements are at prices and on terms and
conditions not less favorable to it than could be obtained on an arm’s-length
basis from unrelated third parties.

Section 6.08 Restrictive Agreements. It will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of it or any of its Restricted Subsidiaries
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the MLP or any other Restricted Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Restricted Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law,
by this Agreement, by the UK Credit Agreement or any Hybrid Equity Securities
(but, in the case of Hybrid Equity Securities, only with respect to the ability
of the Borrower to pay dividends or other distributions with respect to its
Equity Interests), (ii) the foregoing shall not apply to restrictions and
conditions (x) existing on the date of this Agreement identified on Schedule
6.08 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition so as to
cause such restriction or condition to be more restrictive than the restriction
or condition in existence on the date of this Agreement) or (y) arising or
agreed to after the date of this Agreement; provided that such restrictions or
conditions are not more restrictive than the restrictions and conditions
existing on the date of this Agreement, (iii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Restricted Subsidiary pending such sale; provided such restrictions
and conditions apply only to the Restricted Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of

 

65



--------------------------------------------------------------------------------

the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.

Section 6.09 Limitation on Modifications of Other Agreements. It will not, and
will not permit any of its Restricted Subsidiaries to, amend, modify or change,
or consent to any amendment, modification or change to, any of the terms of, the
Partnership Agreement (MLP), except to the extent the same could not reasonably
be expected to have a Material Adverse Effect.

Section 6.10 Designation and Conversion of Restricted and Unrestricted
Subsidiaries; Debt of Unrestricted Subsidiaries.

(a) Unless designated as an Unrestricted Subsidiary on Schedule 3.12 as of the
date hereof or thereafter, assuming compliance with Section 6.10(b), any Person
that becomes a Subsidiary of the MLP or any Restricted Subsidiary shall be
classified as a Restricted Subsidiary.

(b) The Borrower may designate by written notification thereof to the
Administrative Agent, any Restricted Subsidiary (other than the Borrower or any
Guarantor), as an Unrestricted Subsidiary if: (i) prior, and after giving
effect, to such designation, no Default would exist and (ii) such designation is
deemed to be an Investment in an Unrestricted Subsidiary in an amount equal to
the fair market value as of the date of such designation of the MLP’s direct and
indirect ownership interest in such Subsidiary and such Investment would be
permitted to be made at the time of such designation under Section 6.04(g).
Except as provided in this Section 6.10(b), no Restricted Subsidiary may be
redesignated as an Unrestricted Subsidiary.

(c) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation: (i) the representations
and warranties of the MLP and the Borrower contained in each of the Loan
Documents are true and correct on and as of the date of such designation as if
made on and as of the date of such designation (or, if stated to have been made
expressly as of an earlier date, were true and correct as of such date), (ii) no
Default would exist and (iii) the MLP and the Borrower complies with the
requirements of Section 5.10. Any such designation shall be treated as a cash
dividend in an amount equal to the lesser of the fair market value of the MLP’s
direct and indirect ownership interest in such Subsidiary or the amount of the
MLP’s cash investment previously made for purposes of the limitation on
Investments under Section 6.04(g).

(d) Notwithstanding the foregoing or anything to the contrary contained herein,
for the purposes of this Agreement the Borrower and each Guarantor is a
Restricted Subsidiary of the MLP and may not be an Unrestricted Subsidiary.

(e) The Borrower shall notify the Administrative Agent in writing promptly upon
any Subsidiary becoming a Material Subsidiary.

 

66



--------------------------------------------------------------------------------

Section 6.11 Financial Condition Covenant. The MLP will not permit at any time
its Consolidated Debt Coverage Ratio to be in excess of 5.00 to 1.00 (the
“Standard Ratio”) for any Rolling Period; provided that if at any time the MLP
or any of its Restricted Subsidiaries consummates an acquisition for which the
MLP or any of its Restricted Subsidiaries has paid aggregate net consideration
of at least $100,000,000, then, for the two Rolling Periods the last day of
which immediately follow the date on which such acquisition is consummated, the
numerator of the maximum Consolidated Debt Coverage Ratio otherwise permitted
above shall be increased by 0.5; thereafter, compliance shall be determined by
reverting back to the Standard Ratio.

ARTICLE VII

Events of Default

From (and including) the Effective Date, if any of the following events (“Events
of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower, the MLP or any of their Restricted Subsidiaries in or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with the Loan Documents or any amendment
or modification hereof or waiver hereunder, shall prove to have been incorrect
in any material respect when made or deemed made;

(d) the MLP or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), (c), or (e), Section 5.03
(with respect to the MLP’s or the Borrower’s existence), Section 5.08,
Section 5.11 or in Article VI;

(e) the MLP, the Borrower or any Guarantor shall fail to observe or perform any
covenant, condition or agreement contained in the Loan Documents (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

(f) the MLP or any Restricted Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (subject to any
applicable

 

67



--------------------------------------------------------------------------------

grace period), whether by acceleration or otherwise, of any Material
Indebtedness; or a default shall occur in the performance or observance of any
obligation or condition with respect to any Material Indebtedness if the effect
of such default is to accelerate the maturity of any such Indebtedness or such
default shall continue unremedied for any applicable period of time sufficient
to permit the holder or holders of such Indebtedness, or any trustee or agent
for such holders, to cause such Indebtedness to become due and payable prior to
its expressed maturity;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the General Partner, the MLP (or its general partner(s)), the
Borrower, any Guarantor or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the General Partner, the MLP (or its general partner(s)),
the Borrower, any Guarantor or any Material Subsidiary or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(h) the General Partner, the MLP (or its general partner(s)), the Borrower, any
Guarantor or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the General Partner, the MLP (or its general partner(s)),
the Borrower, any Guarantor or any Material Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

(i) the General Partner, the MLP (or its general partner(s)), the Borrower, any
Guarantor or any Material Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 and that are not covered by insurance shall be rendered
against the MLP, any Restricted Subsidiary, or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the MLP or any
Restricted Subsidiary to enforce any such judgment;

(k) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

 

68



--------------------------------------------------------------------------------

(l) the MLP or any Subsidiary shall incur an Environmental Liability or
Environmental Liabilities that could reasonably be expected to have a Material
Adverse Effect;

(m) the MLP shall (i) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
(X) those incidental to its ownership of the limited partner interests in the
Borrower or of Equity Interests in other Wholly-Owned Subsidiaries and (Y) the
incurrence and maintenance of Indebtedness or (ii) own, lease, manage or
otherwise operate any properties or assets (including cash and cash
equivalents), other than (A) the limited partner interests in the Borrower,
(B) ownership interests of a Subsidiary, (C) ownership interests in other
subsidiaries not Subsidiaries of the Borrower, (D) cash received in connection
with dividends made by the Borrower in accordance with Section 6.06(b) pending
application to the holders of the Units and the General Partner Interest,
(E) cash received in connection with the incurrence of Indebtedness and (F) cash
received in connection with dividends made by other subsidiaries;

(n) this Agreement or the Subsidiary Guaranty after delivery thereof shall for
any reason, except to the extent permitted by the terms hereof or thereof (or as
waived by the Lenders in accordance with Section 10.02), ceases to be valid,
binding and enforceable in accordance with its terms against the Borrower, the
MLP or a Guarantor party thereto or shall be repudiated by any of them, or the
Borrower, the MLP or any Guarantor shall so state in writing; or

(o) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (g) or
(h) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

69



--------------------------------------------------------------------------------

ARTICLE VIII

MLP Guarantee

Section 8.01 MLP Guarantee.

(a) The MLP, to the maximum extent permitted by applicable law, (i) absolutely,
unconditionally and irrevocably, guarantees to the Administrative Agent for the
ratable benefit of the Guaranteed Creditors and their respective successors,
endorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations and (ii) indemnifies and
holds harmless each Guaranteed Creditor from, and agrees to pay to such
Guaranteed Creditor, all reasonable costs and expenses (including reasonable
counsel fees and expenses) incurred by such Guaranteed Creditor in enforcing any
of its rights under the guarantee contained in this Section 8.01. The MLP agrees
that notwithstanding any stay, injunction or other prohibition preventing the
payment by the Borrower of all or any portion of the Borrower Obligations and
notwithstanding that all or any portion of the Borrower Obligations may be
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Borrower, to the maximum
extent permitted by applicable law, such Borrower Obligations shall nevertheless
be due and payable by the MLP for the purposes of this guarantee at the time
such Borrower Obligations would by payable by the Borrower under the provisions
of this Agreement. Notwithstanding the foregoing, any enforcement of this
guarantee with respect to the rights of any Guaranteed Creditor shall be
accomplished by the Administrative Agent acting on behalf of such Guaranteed
Creditor. The guarantee contained in this Section 8.01 is a guarantee of payment
and not collection, and the liability of the MLP is primary and not secondary.
Anything to the contrary notwithstanding, the maximum liability of the MLP under
the guarantee provided for in this Article VIII shall in no event exceed the
amount which can be guaranteed by the MLP under applicable federal and state
laws relating to insolvency of debtors (after giving effect to any right of
contribution provided for herein or in any other Loan Document).

(b) The MLP agrees that if the maturity of the Borrower Obligations is
accelerated by bankruptcy or otherwise, such maturity shall also be deemed
accelerated for the purpose of this guarantee without demand or notice to the
MLP. The guarantee contained in this Section 8.01 is a continuing guarantee and
shall remain in full force and effect until all the Borrower Obligations and the
obligations of the MLP under the guarantee contained in this Section 8.01 shall
have been satisfied by payment in full in cash, no Letter of Credit shall be
outstanding and the Commitments shall be terminated, notwithstanding that from
time to time during the term of this Agreement the Borrower may be free from any
Borrower Obligations.

(c) No payment made by the Borrower, the MLP, any other guarantor or any other
Person or received or collected by any Guaranteed Creditor from the Borrower,
the MLP, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the MLP
hereunder which shall, notwithstanding any such payment (other than any payment
made by the Borrower or MLP in respect of the Borrower Obligations or any
payment received

 

70



--------------------------------------------------------------------------------

or collected from the Borrower or MLP in respect of the Borrower Obligations),
remain liable for the Borrower Obligations until, subject to Section 8.05, the
Borrower Obligations are paid in full in cash, no Letter of Credit shall be
outstanding and the Commitments are terminated.

Section 8.02 Subrogation. The MLP shall be subrogated to all the rights of any
Guaranteed Creditor against the Borrower in respect of any amounts paid by the
MLP pursuant to the provisions of the guarantee contained in Section 8.01;
provided, however, that the MLP shall not be entitled to enforce or to receive
any payments arising out of, or based upon, such right of subrogation with
respect to any of the Borrower Obligations, nor shall the MLP seek or be
entitled to seek any contribution or reimbursement from the Borrower or any
other Guarantor (or any other guarantor) in respect of payments made by the MLP
hereunder, until all of the Borrower Obligations and the Guarantees thereof
shall have been indefeasibly paid in full in cash or discharged. A director,
officer, employee or stockholder, as such, of the MLP shall not have any
liability for any obligations of the MLP under the guarantee contained in
Section 8.01 or any claim based on, in respect of or by reason of such
obligations or their creation.

Section 8.03 Amendments, etc. with respect to the Borrower Obligations. The MLP
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against the MLP and without notice to or further assent by the MLP,
any demand for payment of any of the Borrower Obligations made by any Guaranteed
Creditor may be rescinded by such Guaranteed Creditor and any of the Borrower
Obligations continued, and the Borrower Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by any Guaranteed Creditor, and any
Loan Document and any other document executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by any Guaranteed
Creditor for the payment of the Borrower Obligations may be sold, exchanged,
waived, surrendered or released. Except as required by applicable law, no
Guaranteed Creditor shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Borrower Obligations
or for the guarantee contained in Section 8.01 or any property subject thereto.

Section 8.04 Guarantee Absolute and Unconditional. To the fullest extent
permitted by applicable law, the MLP hereby (a) waives diligence, presentment,
demand of payment, notice of intent to accelerate, notice of acceleration,
notice of acceptance, filing of claims with a court in the event of the merger,
insolvency or bankruptcy of the Borrower or the MLP, and all demands and notices
whatsoever, (b) acknowledges that any agreement, instrument or document
evidencing the MLP Obligations may be transferred and that the benefit of its
obligations hereunder shall extend to each holder of any agreement, instrument
or document evidencing the MLP Obligations without notice to them and
(c) covenants that the MLP Obligations will not be discharged except by complete
performance thereof. The MLP further agrees that to the fullest extent permitted
by applicable law, if at any time all or any part of any payment theretofore
applied by any Person to any of the MLP Obligations is, or must be, rescinded or
returned for any reason whatsoever, including without limitation, the
insolvency, bankruptcy or

 

71



--------------------------------------------------------------------------------

reorganization of the MLP, such MLP Obligations shall, to the extent that such
payment is or must be rescinded or returned, be deemed to have continued in
existence notwithstanding such application, and the MLP Obligations shall
continue to be effective or be reinstated, as the case may be, as though such
application had not been made.

To the fullest extent permitted by applicable law, the obligations of the MLP
under this guarantee shall be as aforesaid full, irrevocable, unconditional and
absolute and shall not be impaired, modified, discharged, released or limited by
any occurrence or condition whatsoever, including, without limitation, (i) any
compromise, settlement, release, waiver, renewal, extension, indulgence or
modification of, or any change in, any of the obligations and liabilities of the
Borrower or the MLP contained in any of the Borrower Obligations or this
Agreement, (ii) any impairment, modification, release or limitation of the
liability of the Borrower, the MLP or any of their estates in bankruptcy, or any
remedy for the enforcement thereof, resulting from the operation of any present
or future provision of any applicable bankruptcy law, as amended, or other
statute or from the decision of any court, (iii) the assertion or exercise by
the Borrower or the MLP of any rights or remedies under any of the Borrower
Obligations or this Agreement or their delay in or failure to assert or exercise
any such rights or remedies, (iv) the assignment or the purported assignment of
any property as security for any of the Borrower Obligations, including all or
any part of the rights of the Borrower or the MLP under this Agreement, (v) the
extension of the time for payment by the Borrower or the MLP of any payments or
other sums or any part thereof owing or payable under any of the terms and
provisions of any of the Borrower Obligations or this Agreement or of the time
for performance by the Borrower or the MLP of any other obligations under or
arising out of any such terms and provisions or the extension or the renewal of
any thereof, (vi) the modification or amendment (whether material or otherwise)
of any duty, agreement or obligation of the Borrower or the MLP set forth in
this Agreement, (vii) the voluntary or involuntary liquidation, dissolution,
sale or other disposition of all or substantially all of the assets, marshaling
of assets and liabilities, receivership, insolvency, bankruptcy, assignment for
the benefit of creditors, reorganization, arrangement, composition or
readjustment of, or other similar proceeding affecting, the Borrower or any of
the MLP or any of their respective assets, or the disaffirmance of any of the
Borrower Obligations, or this Agreement in any such proceeding, (viii) the
release or discharge of the Borrower or the MLP from the performance or
observance of any agreement, covenant, term or condition contained in any of
such instruments by operation of law, (ix) the unenforceability of any of the
Borrower Obligations or this Agreement, (x) any change in the name, business,
capital structure, corporate existence, or ownership of the Borrower or the MLP
or any other person or entity liable on the obligations guaranteed hereby,
(xi) the existence of any collateral or other guaranty, or any exchange, release
or non-perfection of any collateral or other guaranty, or (xii) any other
circumstance which might otherwise constitute a defense available to, or a legal
or equitable discharge of, a surety or the MLP.

Section 8.05 Reinstatement. To the maximum extent permitted by applicable law,
the guarantee contained in Section 8.01 shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Borrower Obligations is rescinded or must otherwise be restored or
returned by any Guaranteed Creditor upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or the MLP, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Borrower or the MLP or any substantial
part of its property, or otherwise, all as though such payments had not been
made.

 

72



--------------------------------------------------------------------------------

Section 8.06 Payments. The MLP hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim and without
deduction for any taxes and in immediately available funds and in the relevant
currency at the Administrative Agent’s payment office at the address provided in
Section 10.01 of this Agreement.

ARTICLE IX

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
wilful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

73



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a Lender and a
commercial bank with an office in New York, New York and having a combined
capital and surplus of at least $500,000,000, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the

 

74



--------------------------------------------------------------------------------

Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

None of the Syndication Agent, the Co-Documentation Agents or the Co-Managing
Agents shall have any duties, responsibilities or liabilities under this
Agreement or the other Loan Documents other than their duties, responsibilities
and liabilities in their capacity as Lenders hereunder.

ARTICLE X

Miscellaneous

Section 10.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower or the MLP, to it at 2330 N. Loop 1604 West, San Antonio,
Texas 78248, Attention of Senior Vice President, Chief Financial Officer and
Treasurer (Telecopy No. (210) 918-5055);

(ii) if to the Administrative Agent at its London funding office, to J. P.
Morgan Europe Limited, Loan and Agency Services Group, 125 London Wall, London,
EC2Y 5AJ, Attention of Maxine Graves (Telecopy No. +44 207 777 2360), with a
copy to JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 1111 Fannin,
8th Floor, Houston, Texas 77002, Attention of Maria Arreola (Telecopy No.
(713) 750-2228); and if to the Administrative Agent at its domestic funding
office, to JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 1111
Fannin, 8th Floor, Houston, Texas 77002, Attention of Maria Arreola (Telecopy
No. (713) 750-2228);

(iii) if to JPMorgan Chase Bank, N.A., in its capacity as Issuing Bank, to it at
JPMorgan Chase Bank, N.A., Letter of Credit Group, Global Trade Services, 10420
Highland Manor Dr., Tampa, Florida 33610, Attention of James Alonzo (Telecopy
No. (813) 432-5161);

(iv) if to SunTrust Bank, in its capacity as Issuing Bank, to it at SunTrust
Bank, 25 Park Place, 16th Floor, Standby Letter of Credit Dept., MC-3706,
Atlanta, Georgia 30303, Attention of Nivetta Freeman (Telecopy No.
(404) 588-8129)), with a copy to it at the same address and telecopy number,
Attention of Aimee Maier;

(v) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 8th Floor, Houston, Texas 77002, Attention
of Rose Salvacion (Telecopy No. 713-750-2501); and

 

75



--------------------------------------------------------------------------------

(vi) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 10.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor the Subsidiary Guaranty nor any provision hereof
or thereof may be waived, amended or modified (except as expressly set forth
herein or therein) except pursuant to an agreement or agreements in writing
entered into by the Borrower, the MLP and the Required Lenders or by the
Borrower, the MLP and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv)change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) waive or amend Section 2.21,
Section 4.01,

 

76



--------------------------------------------------------------------------------

Article VIII or release the MLP from its obligations hereunder or release any
other Guarantor from a Subsidiary Guaranty (except as expressly set forth in the
Subsidiary Guaranty) without the written consent of each Lender or (vi) change
any of the provisions of this Section or the definition of “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be.

Section 10.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit issued by it if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee.

 

77



--------------------------------------------------------------------------------

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section (and without limiting the Borrower’s
obligation to do so), each Lender severally agrees to pay to the Administrative
Agent, such Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Issuing Bank or the Swingline Lender in
its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 5
Business Days after written demand therefor.

Section 10.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

 

78



--------------------------------------------------------------------------------

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment; and

(C) each Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest

 

79



--------------------------------------------------------------------------------

assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 2.15, Section 2.16, Section 2.17 and
10.03). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Banks and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.06(d) or (e),
Section 2.07(b), Section 2.18(d) or 10.03(c), the Administrative Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender

 

80



--------------------------------------------------------------------------------

shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Section 2.15,
Section 2.16, Section 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 10.05 Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Section 2.15, Section 2.16, Section 2.17 and
10.03 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

Section 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which

 

81



--------------------------------------------------------------------------------

shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other required
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or the
MLP against any of and all the obligations of the Borrower or the MLP now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower and the MLP each hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

 

82



--------------------------------------------------------------------------------

(c) The Borrower and the MLP each hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the

 

83



--------------------------------------------------------------------------------

Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 10.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 10.14 Limitation of Liability. Neither the General Partner nor the
general partner(s) of the MLP shall be liable for (a) the obligations of the
Borrower under this Agreement or (b) the obligations of the MLP under this
Agreement, including in each case, without limitation, by reason of any payment
obligation imposed by governing state partnership statutes and any provision of
the applicable limited partnership agreement of the Borrower or the MLP that
requires such General Partner or general partner(s), as the case may be, to
restore a capital account deficit.

Section 10.15 USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

84



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NUSTAR LOGISTICS, L.P. By:   NuStar GP, Inc., its General Partner   By:  

/s/ Steven A. Blank

    Steven A. Blank     Senior Vice President, Chief Financial Officer and
Treasurer NUSTAR ENERGY L.P. By:   Riverwalk Logistics, L.P., its General
Partner By:   NuStar GP, LLC, its General Partner   By:  

/s/ Steven A. Blank

  Name:   Steven A. Blank   Title:   Senior Vice President, Chief Financial
Officer and Treasurer

 

Schedule 2.01



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent By:  

/s/ Robert Traband

Name:   Robert Traband Title:   Executive Director

 

Schedule 2.01



--------------------------------------------------------------------------------

SUNTRUST BANK, individually and as Syndication Agent By:  

/s/ Carmen J. Malizia

Name:   Carmen J. Malizia Title:   Vice President

 

Schedule 2.01



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, individually and as Co-Documentation Agent By:  

/s/ Nicholas Bell

Name:   Nicholas Bell Title:   Director

 

Schedule 2.01



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK LTD., individually and as Co-Documentation Agent By:  

/s/ Raymond Ventura

Name:   Raymond Ventura Title:   Deputy General Manager

 

Schedule 2.01



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., By:  

/s/ Ronald E. McKaig

Name:   Ronald E. McKaig Title:   Senior Vice President

 

Schedule 2.01



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., By:  

/s/ Linda Terry

Name:   Linda Terry Title:   Vice President & Manager

 

Schedule 2.01



--------------------------------------------------------------------------------

BNP PARIBAS, By:  

/s/ Mark A. Cox

Name:   Mark A. Cox Title:   Managing Director By:  

/s/ Greg Smothers

Name:   Greg Smothers Title:   Vice President

 

Schedule 2.01



--------------------------------------------------------------------------------

CITIBANK, N.A., By:  

/s/ James Reilly

Name:   James Reilly Title:   Attorney-in-Fact

 

Schedule 2.01



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, By:  

/s/ Vanessa Gomez

Name:   Vanessa Gomez Title:   Vice President By:  

/s/ Morenikeji Ajayi

Name:   Morenikeji Ajayi Title:   Associate

 

Schedule 2.01



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, By:  

/s/ Marcus Tarkington

Name:   Marcus Tarkington Title:   Director By:  

/s/ Ranier Meier

Name:   Ranier Meier Title:   Vice President

 

Schedule 2.01



--------------------------------------------------------------------------------

LEHMAN BROTHERS BANK, FSB By:  

/s/ George Janes

Name:   George Janes Title:   Chief Credit Officer

 

Schedule 2.01



--------------------------------------------------------------------------------

MORGAN STANLEY BANK By:  

/s/ Daniel Twenge

Name:   Daniel Twenge Title:   Authorized Signatory

 

Schedule 2.01



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, By:  

/s/ William M. Ginn

Name:   William M. Ginn Title:   General Manager

 

Schedule 2.01



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC By:  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director

 

Schedule 2.01



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/s/ Paul Pritchett

Name:   Paul Pritchett Title:   Vice President

 

Schedule 2.01



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, By:  

/s/ Richard A. Gould

Name:   Richard A. Gould Title:   Senior Vice President

 

Schedule 2.01



--------------------------------------------------------------------------------

WILLIAM STREET CAPITAL CORPORATION By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Assistant Vice President

 

Schedule 2.01



--------------------------------------------------------------------------------

BAYERISCHE LANDESBANK, NEW YORK BRANCH By:  

/s/ Craig Anderson

Name:   Craig Anderson Title:   First Vice President By:  

/s/ Nickolai von Mengden

Name:   Nickolai von Mengden Title:   Senior Vice President

 

Schedule 2.01



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc By:  

/s/ David Slye

Name:   David Slye Title:   Vice President

 

Schedule 2.01



--------------------------------------------------------------------------------

COMPASS BANK By:  

/s/ Frank Carvelli

Name:   Frank Carvelli Title:   Vice President

 

Schedule 2.01



--------------------------------------------------------------------------------

THE FROST NATIONAL BANK By:  

/s/ Sarah Cernosek

Name:   Sarah Cernosek Title:   Asst. Vice President

 

Schedule 2.01